UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2009 Date of reporting period: January 1, 2009  June 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT Income Fund Investment objective High current income consistent with what Putnam Management believes to be prudent risk Net asset value June 30, 2009 Class IA: $10.36 Class IB: $10.30 Performance summary Total return at net asset value (as of 6/30/09) Class IA shares* Class IB shares 6 months 23.10% 22.81% 1 year 5.18 5.39 5 years 10.59 9.15 Annualized 2.03 1.77 10 years 46.45 43.00 Annualized 3.89 3.64 Life 255.83 242.23 Annualized 6.11 5.91 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. * Class inception date: February 1, 1988.  Class inception date: April 30, 1998. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. Periods and performance for class IB shares before their inception are derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. To obtain the most recent month-end performance for the Putnam subaccounts, visit www.putnam.com. Report from your funds managers Unprecedented government intervention, a brightening economic picture, and improving investor sentiment helped credit markets to stabilize and then rebound impressively during the period. The Fed (Federal Reserve Board) and several non-U.S. central banks initiated a series of interest-rate reductions designed to stimulate economic activity. In addition, the Fed and the U.S. Treasury introduced several new lending facilities to renew credit flows among large financial institutions. In February 2009, Congress approved an $800 billion stimulus package designed to buoy the economy with new spending. Then in March, the U.S. Treasury announced a plan to purchase toxic mortgage assets from banks. In April, May, and June, the economy continued to improve. In this environment, Putnam VT Income Funds IA shares delivered a return of 23.10% at net asset value for the six months ended June 30, 2009. Management positioned the fund to benefit from a steeper yield curve, believing, correctly, that the yield curve would steepen as the government significantly ramped up spending to deal with the economic crisis and concern grew over budget deficits and the potential for future inflation. Exposure to interest-only loans helped performance, as prepayment rates were slower than prepayment models during the period. Likewise, non-agency and commercial mortgage-backed securities  particularly shorter-term, AAA-rated securities  helped fund performance. Within asset-backed securities, positions in manufactured housing and Alt-A loans  two market segments that had seen extremely depressed valuations in 2008 and early 2009 amid forced selling and virtually no market liquidity  added value after technical factors in those market segments improved. The funds lower weighting in corporate bonds helped results early in the period when corporate bonds were underperforming. However, as corporate bonds rallied during the balance of the period, the funds underweight exposure detracted from performance. However, fund managements overall security selection in the corporate bond space helped performance. As the recovery in the corporate bond market began to take hold in the early months of 2009, the corporate new-issue market revived and management added to the funds holdings, focusing on investment-grade bonds issued by industrial companies and public utilities. Looking ahead, management does not anticipate that the recession will worsen to extreme levels. Management believes that the economy likely will begin to grow again in the near term, but growth will be weak for an extended period. While management has been pleased with the credit market rebound thus far in 2009, it also recognizes that the market environment remains fragile. Consequently, management plans to maintain its cautious approach toward corporate bonds, remaining wary of moving too far down the credit-rating spectrum in both the corporate and mortgage-backed sectors  and is focusing on higher-quality securities that are generating what we believe to be very secure cash flows. Consider these risks before you invest: Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. 2 Putnam VT Income Fund Your funds managers Rob Bloemker is Head of Fixed Income at Putnam. He joined Putnam in 1999 and has been in the investment industry since 1988. In addition to Rob Bloemker, your funds Portfolio Managers are Carl Bell, Kevin Murphy, Michael Salm, and Raman Srivastava. Your funds managers may also manage other accounts managed by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust or other accounts advised by Putnam Management or an affiliate. Credit quality Aaa 58.2% Ba 3.1% Aa 2.9% B 3.0% A 9.8% Caa 6.7% Baa 15.3% Other 1.0% Portfolio composition and credit quality will vary over time. Allocations represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Credit qualities shown as a percentage of portfolio value as of 6/30/09. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. Information is as of 6/30/09 and may not reflect trades entered into on that date. Understanding your VT funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. During all or a portion of the period, the fund limited its expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2009, to June 30, 2009. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value of Expenses and value for a $1,000 investment, a $1,000 investment, assuming a hypothetical assuming actual returns 5% annualized return for the 6 months ended for the 6 months ended 6/30/09 6/30/09 VT Income Fund Class IA Class IB Class IA Class IB Expenses paid per $1,000* $7.03 $8.40 $6.36 $7.60 Ending value (after expenses) $1,231.00 $1,228.10 $1,018.50 $1,017.26 Annualized expense ratio 1.27% 1.52% 1.27% 1.52% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.34% of average net assets for the six months ended June 30, 2009. Putnam VT Income Fund 3 The funds portfolio 6/30/09 (Unaudited) U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (42.8%)* amount Value U.S. Government Guaranteed Mortgage Obligations (9.8%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, July 1, 2039 $18,000,000 $19,060,312 4 1/2s, TBA, July 1, 2039 22,000,000 21,951,875 41,012,187 U.S. Government Agency Mortgage Obligations (33.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 5 1/2s, TBA, July 1, 2039 1,000,000 1,031,953 Federal National Mortgage Association Pass-Through Certificates 7s, TBA, July 1, 2039 1,000,000 1,085,313 6 1/2s, TBA, July 1, 2039 29,000,000 30,871,405 5 1/2s, TBA, July 1, 2039 1,000,000 1,032,031 5s, July 1, 2035 i 652,840 670,649 5 1/2s, TBA, July 1, 2024 17,000,000 17,786,250 5 1/2s, May 1, 2033 i 6,666,280 6,948,197 5s, March 1, 2038 606,065 617,902 5s, TBA, July 1, 2039 1,000,000 1,017,969 4 1/2s, TBA, August 1, 2039 27,000,000 26,832,306 4 1/2s, TBA, July 1, 2039 51,000,000 50,872,500 138,766,475 Total U.S. government and agency mortgage obligations (cost $177,926,782) $179,778,662 U.S. TREASURY OBLIGATIONS (2.1%)* Principal amount Value U.S. Treasury Notes 3 5/8s, May 15, 2013 i $5,337,000 $5,677,927 U.S. Treasury Notes 4 3/8s December 15, 2010 i 1,673,000 1,764,363 U.S. Treasury Notes 4 3/4s January 12, 2012 i 52,000 57,549 U.S. Treasury Notes 3 5/8s October 31, 2009 i 1,456,000 1,472,613 Total U.S. treasury obligations (cost $8,972,452) $8,972,452 MORTGAGE-BACKED SECURITIES (45.8%)* Principal amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.631s, 2029 $475,628 $526,605 FRB Ser. 97-D5, Class A5, 7.27s, 2043 97,000 92,856 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.837s, 2049 487,000 378,886 Ser. 07-2, Class A2, 5.634s, 2049 494,000 446,131 Ser. 04-3, Class A5, 5.557s, 2039 1,630,000 1,490,880 Ser. 06-4, Class A2, 5.522s, 2046 2,663,000 2,505,817 FRB Ser. 05-1, Class A5, 5.238s, 2042 54,000 46,193 Ser. 05-6, Class A2, 5.165s, 2047 323,000 306,992 Ser. 07-5, Class XW, IO, 0.606s, 2051 13,705,486 205,582 Ser. 07-1, Class XW, IO, 0.463s, 2049 6,361,652 69,388 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 1.002s, 2035 3,535,053 57,943 Ser. 04-5, Class XC, IO, 0.46s, 2041 35,276,256 297,107 Ser. 04-4, Class XC, IO, 0.423s, 2042 11,442,371 125,625 Ser. 05-1, Class XW, IO, 0.144s, 2042 46,880,486 69,571 Ser. 06-5, Class XC, IO, 0.137s, 2016 40,503,204 363,735 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.934s, 2036 60,334 33,787 Banc of America Large Loan FRB Ser. 04-BBA4, Class H, 1.269s, 2018 143,000 143,000 FRB Ser. 04-BBA4, Class G, 1.019s, 2018 196,000 196,000 MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.319s, 2022 $184,000 $83,851 FRB Ser. 05-MIB1, Class J, 1.369s, 2022 582,000 174,600 Banc of America Mortgage Securities Ser. 05-E, Class 2, IO, 0.3s, 2035 10,394,854 28,423 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 162,516 162,291 Bayview Commercial Asset Trust 144A Ser. 04-2, IO, 2.97s, 2034 1,906,449 58,147 Ser. 07-1, Class S, IO, 2.477s, 2037 5,286,937 293,656 Ser. 06-4A, IO, 2.331s, 2036 785,005 53,847 Ser. 05-1A, IO, 2.15s, 2035 1,744,730 61,066 Ser. 04-3, IO, 2.15s, 2035 1,241,522 37,866 Ser. 06-2A, IO, 1.798s, 2036 1,074,677 59,544 Ser. 05-3A, IO, 1.6s, 2035 5,382,149 266,852 Ser. 07-5A, IO, 1.55s, 2037 3,652,315 265,889 FRB Ser. 05-1A, Class A1, 0.614s, 2035 406,902 229,737 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 1,321,883 622,126 Ser. 04-9, Class 1A1, 4.955s, 2034 54,846 31,755 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.45s, 2032 412,000 239,287 Ser. 07-PW17, Class A3, 5.736s, 2050 3,940,000 3,222,487 Ser. 05-PWR9, Class A2, 4.735s, 2042 537,000 515,876 Ser. 04-PR3I, Class X1, IO, 0.243s, 2041 2,566,918 30,803 Ser. 05-PWR9, Class X1, IO, 0.129s, 2042 24,725,579 133,518 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.882s, 2038 7,559,412 189,892 Ser. 06-PW14, Class X1, IO, 0.135s, 2038 8,130,694 69,355 Ser. 07-PW15, Class X1, IO, 0.109s, 2044 25,273,746 158,972 Ser. 05-PW10, Class X1, IO, 0.08s, 2040 12,231,030 25,318 Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 1,532,400 9,961 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 216,780 221,304 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 2,005,365 2,056,609 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.299s, 2014 1,470,000 1,126,783 Ser. 08-C7, Class A2A, 6.034s, 2049 800,000 705,616 Citigroup Mortgage Loan Trust, Inc. IFB Ser. 07-6, Class 2A5, IO, 6.336s, 2037 1,694,934 171,832 FRB Ser. 06-AR7, Class 2A2A, 5.637s, 2036 142,821 77,123 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.559s, 2049 10,702,539 131,641 Ser. 06-CD2, Class X, IO, 0.127s, 2046 32,955,021 75,820 Ser. 07-CD4, Class XC, IO, 0.089s, 2049 35,786,678 153,883 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 895,470 800,096 Ser. 98-C2, Class F, 5.44s, 2030 1,176,000 958,955 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.22s, 2017 710,000 526,446 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.756s, 2019 405,000 145,800 Ser. 06-CN2A, Class J, 5.756s, 2019 324,000 84,240 FRB Ser. 01-J2A, Class A2F, 0.818s, 2034 653,000 542,313 Ser. 03-LB1A, Class X1, IO, 0.511s, 2038 3,528,566 109,537 4 Putnam VT Income Fund MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.183s, 2043 $24,091,918 $115,585 Ser. 06-C8, Class XS, IO, 0.085s, 2046 23,532,892 104,019 Ser. 05-C6, Class XC, IO, 0.064s, 2044 24,715,263 78,624 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 529,904 278,117 Ser. 06-2CB, Class A11, 6s, 2036 3,661,836 1,958,511 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.667s, 2035 28,095 14,609 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 340,425 376,489 IFB Ser. 05-R1, Class 1AS, IO, 5.58s, 2035 2,346,761 202,291 Ser. 06-R1, Class AS, IO, 5.572s, 2036 1,682,175 145,300 Ser. 05-R3, Class AS, IO, 5.524s, 2035 3,039,308 246,792 IFB Ser. 05-R2, Class 1AS, IO, 5.242s, 2035 2,449,906 198,932 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.004s, 2039 1,846,000 1,706,346 Ser. 07-3, Class 1A1A, 5.837s, 2037 1,780,040 996,822 Ser. 06-C5, Class AX, IO, 0.145s, 2039 15,059,302 100,762 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.279s, 2049 48,861,535 244,308 Ser. 06-C4, Class AX, IO, 0.133s, 2039 30,766,984 229,580 Ser. 07-C1, Class AX, IO, 0.11s, 2040 31,696,299 140,415 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class C, 0.914s, 2017 286,000 157,300 CS First Boston Mortgage Securities Corp. Ser. 04-C2, Class A2, 5.416s, 2036 1,850,000 1,621,570 FRB Ser. 04-C3, Class A5, 5.113s, 2036 20,000 17,703 Ser. 04-C3, Class A3, 4.302s, 2036 27,468 27,412 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class J, 1.269s, 2020 106,500 71,355 FRB Ser. 04-TF2A, Class J, 1.269s, 2016 278,000 180,700 FRB Ser. 04-TF2A, Class H, 1.019s, 2019 278,000 208,500 Ser. 01-CK1, Class AY, IO, 0.9s, 2035 44,941,555 341,497 Ser. 02-CP3, Class AX, IO, 0.478s, 2035 13,991,424 453,447 Ser. 04-C4, Class AX, IO, 0.449s, 2039 3,297,121 54,952 CWCapital Cobalt Ser. 07-C2, Class A2, 5.334s, 2047 4,247,000 3,793,618 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 858,895 881,033 Ser. 99-CG2, Class B3, 6.1s, 2032 854,000 849,760 Ser. 99-CG2, Class B4, 6.1s, 2032 1,144,000 858,000 Fannie Mae IFB Ser. 06-70, Class SM, 52.158s, 2036 123,644 195,856 IFB Ser. 07-75, Class JS, 49.85s, 2037 317,998 484,089 IFB Ser. 07-80, Class AS, 46.85s, 2037 283,446 429,392 IFB Ser. 06-62, Class PS, 38.018s, 2036 495,364 685,126 IFB Ser. 07-W7, Class 1A4, 37.298s, 2037 545,228 676,984 IFB Ser. 07-30, Class FS, 28.374s, 2037 410,606 528,582 IFB Ser. 06-49, Class SE, 27.745s, 2036 809,551 1,066,326 IFB Ser. 06-115, Class ES, 25.305s, 2036 519,623 672,158 IFB Ser. 05-115, Class NQ, 23.761s, 2036 283,211 331,509 IFB Ser. 05-74, Class CP, 23.6s, 2035 490,074 593,985 IFB Ser. 06-8, Class HP, 23.416s, 2036 831,741 1,049,421 IFB Ser. 05-99, Class SA, 23.416s, 2035 568,505 706,772 IFB Ser. 05-45, Class DC, 23.16s, 2035 678,372 843,731 IFB Ser. 05-95, Class OP, 19.386s, 2035 372,424 408,653 IFB Ser. 05-106, Class JC, 19.151s, 2035 258,706 304,918 IFB Ser. 05-83, Class QP, 16.578s, 2034 204,745 223,360 Ser. 04-T3, Class PT1, 8.888s, 2044 279,298 302,166 MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value Fannie Mae Ser. 03-W1, Class 2A, 7 1/2s, 2042 $524,242 $566,509 Ser. 02-T4, Class A3, 7 1/2s, 2041 100,755 108,878 Ser. 01-T3, Class A1, 7 1/2s, 2040 99,774 107,818 Ser. 01-T1, Class A1, 7 1/2s, 2040 219,706 237,420 Ser. 99-T2, Class A1, 7 1/2s, 2039 52,129 56,854 Ser. 386, Class 26, IO, 7 1/2s, 2038 71,250 9,142 Ser. 383, Class 88, IO, 7 1/2s, 2037 78,058 11,622 Ser. 383, Class 89, IO, 7 1/2s, 2037 63,894 9,695 Ser. 383, Class 87, IO, 7 1/2s, 2037 97,789 12,929 Ser. 02-T1, Class A3, 7 1/2s, 2031 257,354 278,103 IFB Ser. 07-W6, Class 6A2, IO, 7.486s, 2037 635,342 66,589 IFB Ser. 06-90, Class SE, IO, 7.486s, 2036 776,662 101,634 Ser. 04-T3, Class 1A3, 7s, 2044 352,062 376,707 Ser. 01-W3, Class A, 7s, 2041 126,354 135,199 Ser. 386, Class 24, IO, 7s, 2038 79,170 10,176 Ser. 386, Class 25, IO, 7s, 2038 78,250 9,827 Ser. 386, Class 22, IO, 7s, 2038 85,263 10,789 Ser. 386, Class 21, IO, 7s, 2037 97,654 12,588 Ser. 386, Class 23, IO, 7s, 2037 95,259 12,239 Ser. 383, Class 84, IO, 7s, 2037 89,298 11,455 Ser. 383, Class 85, IO, 7s, 2037 78,193 10,159 Ser. 383, Class 79, IO, 7s, 2037 88,400 10,481 Ser. 383, Class 80, IO, 7s, 2037 198,723 25,571 Ser. 383, Class 81, IO, 7s, 2037 107,244 13,068 Ser. 383, Class 82, IO, 7s, 2037 106,447 13,574 Ser. 383, Class 83, IO, 7s, 2037 90,760 11,619 IFB Ser. 07-W6, Class 5A2, IO, 6.976s, 2037 963,326 94,086 IFB Ser. 07-W4, Class 4A2, IO, 6.966s, 2037 4,560,273 444,752 IFB Ser. 07-W2, Class 3A2, IO, 6.966s, 2037 1,141,906 111,367 IFB Ser. 05-113, Class AI, IO, 6.916s, 2036 242,697 25,738 IFB Ser. 05-52, Class DC, IO, 6.886s, 2035 722,993 85,623 IFB Ser. 06-79, Class DI, IO, 6.836s, 2036 1,760,502 196,648 IFB Ser. 06-60, Class SI, IO, 6.836s, 2036 2,446,469 296,921 IFB Ser. 06-60, Class UI, IO, 6.836s, 2036 515,198 61,442 IFB Ser. 04-24, Class CS, IO, 6.836s, 2034 1,757,234 205,641 IFB Ser. 07-W7, Class 3A2, IO, 6.816s, 2037 1,573,363 150,142 IFB Ser. 03-122, Class SA, IO, 6.786s, 2028 1,611,648 127,807 IFB Ser. 03-122, Class SJ, IO, 6.786s, 2028 1,685,175 133,318 IFB Ser. 04-60, Class SW, IO, 6.736s, 2034 2,522,908 283,184 IFB Ser. 05-65, Class KI, IO, 6.686s, 2035 5,634,760 610,723 Ser. 386, Class 19, IO, 6 1/2s, 2038 89,611 12,319 Ser. 386, Class 17, IO, 6 1/2s, 2037 138,536 19,286 Ser. 386, Class 16, IO, 6 1/2s, 2037 94,492 13,164 Ser. 383, Class 62, IO, 6 1/2s, 2037 125,576 17,638 Ser. 383, Class 69, IO, 6 1/2s, 2037 82,208 10,696 Ser. 383, Class 63, IO, 6 1/2s, 2037 99,452 14,137 Ser. 383, Class 64, IO, 6 1/2s, 2037 180,446 24,995 Ser. 383, Class 67, IO, 6 1/2s, 2037 96,517 13,537 Ser. 383, Class 58, IO, 6 1/2s, 2037 204,373 27,587 Ser. 383, Class 59, IO, 6 1/2s, 2037 132,379 18,598 Ser. 383, Class 61, IO, 6 1/2s, 2037 104,014 14,599 Ser. 383, Class 65, IO, 6 1/2s, 2037 124,930 17,549 Ser. 383, Class 66, IO, 6 1/2s, 2037 130,336 18,534 Ser. 383, Class 77, IO, 6 1/2s, 2037 78,757 11,061 Ser. 383, Class 78, IO, 6 1/2s, 2037 78,920 9,848 Ser. 381, Class 14, IO, 6 1/2s, 2037 712,277 96,157 Ser. 381, Class 16, IO, 6 1/2s, 2037 184,541 23,281 Ser. 381, Class 15, IO, 6 1/2s, 2037 301,348 38,784 Ser. 383, Class 73, IO, 6 1/2s, 2037 170,635 23,774 Ser. 383, Class 76, IO, 6 1/2s, 2037 104,154 14,000 Ser. 383, Class 74, IO, 6 1/2s, 2037 141,842 19,958 Putnam VT Income Fund 5 MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value Fannie Mae Ser. 383, Class 71, IO, 6 1/2s, 2036 $109,282 $15,031 Ser. 383, Class 75, IO, 6 1/2s, 2036 88,452 12,162 IFB Ser. 07-54, Class CI, IO, 6.446s, 2037 837,073 86,515 IFB Ser. 07-28, Class SE, IO, 6.436s, 2037 872,301 91,224 IFB Ser. 06-128, Class SH, IO, 6.436s, 2037 1,013,634 84,235 IFB Ser. 05-12, Class SC, IO, 6.436s, 2035 815,934 97,815 IFB Ser. 05-17, Class ES, IO, 6.436s, 2035 1,106,095 113,935 IFB Ser. 05-17, Class SY, IO, 6.436s, 2035 515,436 53,532 IFB Ser. 07-W5, Class 2A2, IO, 6.426s, 2037 501,957 45,160 IFB Ser. 07-30, Class IE, IO, 6.426s, 2037 2,506,346 335,082 IFB Ser. 06-123, Class CI, IO, 6.426s, 2037 1,954,628 211,350 IFB Ser. 06-123, Class UI, IO, 6.426s, 2037 873,522 92,855 IFB Ser. 05-82, Class SY, IO, 6.416s, 2035 2,176,029 227,177 IFB Ser. 05-45, Class EW, IO, 6.406s, 2035 1,910,113 193,330 IFB Ser. 05-45, Class SR, IO, 6.406s, 2035 2,935,426 285,206 IFB Ser. 06-126, Class CS, IO, 6.386s, 2037 576,429 51,800 IFB Ser. 06-31, Class SX, IO, 6.386s, 2036 2,195,704 244,347 IFB Ser. 06-36, Class SP, IO, 6.386s, 2036 857,607 86,447 IFB Ser. 06-23, Class SP, IO, 6.386s, 2036 1,039,126 121,721 IFB Ser. 06-16, Class SM, IO, 6.386s, 2036 732,968 84,639 IFB Ser. 05-95, Class CI, IO, 6.386s, 2035 1,306,605 157,633 IFB Ser. 05-84, Class SG, IO, 6.386s, 2035 2,144,365 228,375 IFB Ser. 05-57, Class NI, IO, 6.386s, 2035 449,860 48,439 IFB Ser. 06-3, Class SB, IO, 6.386s, 2035 1,932,830 219,956 IFB Ser. 05-54, Class SA, IO, 6.386s, 2035 2,048,302 201,639 IFB Ser. 05-23, Class SG, IO, 6.386s, 2035 1,664,490 178,726 IFB Ser. 05-17, Class SA, IO, 6.386s, 2035 1,482,357 158,402 IFB Ser. 05-17, Class SE, IO, 6.386s, 2035 1,611,717 171,351 IFB Ser. 05-57, Class DI, IO, 6.386s, 2035 4,264,461 382,522 IFB Ser. 05-83, Class QI, IO, 6.376s, 2035 367,970 40,982 IFB Ser. 06-128, Class GS, IO, 6.366s, 2037 914,969 93,412 IFB Ser. 06-114, Class IS, IO, 6.336s, 2036 969,799 92,468 IFB Ser. 06-116, Class ES, IO, 6.336s, 2036 644,197 56,838 IFB Ser. 06-51, Class SP, IO, 6.336s, 2036 3,281,382 389,086 IFB Ser. 06-115, Class GI, IO, 6.326s, 2036 964,818 101,205 IFB Ser. 06-115, Class IE, IO, 6.326s, 2036 753,303 83,062 IFB Ser. 06-117, Class SA, IO, 6.326s, 2036 1,132,412 105,014 IFB Ser. 06-121, Class SD, IO, 6.326s, 2036 1,880,291 185,021 IFB Ser. 06-109, Class SG, IO, 6.316s, 2036 1,329,809 126,332 IFB Ser. 06-104, Class IM, IO, 6.306s, 2036 316,426 30,562 IFB Ser. 06-104, Class SY, IO, 6.306s, 2036 676,638 59,039 IFB Ser. 06-109, Class SH, IO, 6.306s, 2036 1,014,927 119,627 IFB Ser. 07-W6, Class 4A2, IO, 6.286s, 2037 4,148,318 365,083 IFB Ser. 06-104, Class IC, IO, 6.286s, 2036 3,378,438 393,226 IFB Ser. 06-43, Class SI, IO, 6.286s, 2036 1,751,888 185,043 IFB Ser. 06-8, Class JH, IO, 6.286s, 2036 3,527,491 391,857 IFB Ser. 09-12, Class CI, IO, 6.286s, 2036 4,111,244 485,929 IFB Ser. 05-122, Class SG, IO, 6.286s, 2035 751,266 84,912 IFB Ser. 05-122, Class SW, IO, 6.286s, 2035 1,027,677 110,118 IFB Ser. 06-101, Class SA, IO, 6.266s, 2036 3,488,252 360,682 IFB Ser. 06-92, Class JI, IO, 6.266s, 2036 769,997 77,117 IFB Ser. 06-92, Class LI, IO, 6.266s, 2036 1,120,860 106,784 IFB Ser. 06-96, Class ES, IO, 6.266s, 2036 1,204,126 111,636 IFB Ser. 06-99, Class AS, IO, 6.266s, 2036 878,458 88,812 IFB Ser. 06-60, Class YI, IO, 6.256s, 2036 1,034,949 134,045 IFB Ser. 06-85, Class TS, IO, 6.246s, 2036 1,877,862 163,066 IFB Ser. 06-86, Class SB, IO, 6.236s, 2036 2,955,682 351,289 IFB Ser. 07-75, Class PI, IO, 6.226s, 2037 1,310,230 111,068 IFB Ser. 07-W7, Class 2A2, IO, 6.216s, 2037 3,233,198 281,377 IFB Ser. 07-88, Class MI, IO, 6.206s, 2037 389,596 34,762 Ser. 06-94, Class NI, IO, 6.186s, 2036 633,934 51,178 MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value Fannie Mae IFB Ser. 09-12, Class AI, IO, 6.186s, 2037 $3,666,760 $385,121 IFB Ser. 07-116, Class IA, IO, 6.186s, 2037 4,953,619 429,021 IFB Ser. 07-103, Class AI, IO, 6.186s, 2037 3,741,549 324,046 IFB Ser. 07-15, Class NI, IO, 6.186s, 2022 1,421,971 120,725 IFB Ser. 08-3, Class SC, IO, 6.136s, 2038 326,745 33,056 IFB Ser. 07-109, Class XI, IO, 6.136s, 2037 787,886 51,640 IFB Ser. 07-109, Class YI, IO, 6.136s, 2037 1,215,555 99,445 IFB Ser. 07-W8, Class 2A2, IO, 6.136s, 2037 2,077,536 178,476 IFB Ser. 07-30, Class LI, IO, 6.126s, 2037 3,095,162 308,260 IFB Ser. 07-30, Class OI, IO, 6.126s, 2037 4,014,217 431,686 IFB Ser. 07-W2, Class 1A2, IO, 6.116s, 2037 947,367 81,121 IFB Ser. 07-106, Class SN, IO, 6.096s, 2037 1,289,863 105,237 IFB Ser. 07-54, Class IA, IO, 6.096s, 2037 1,088,483 103,075 IFB Ser. 07-54, Class IB, IO, 6.096s, 2037 1,088,483 103,075 IFB Ser. 07-54, Class IC, IO, 6.096s, 2037 1,088,483 103,075 IFB Ser. 07-54, Class ID, IO, 6.096s, 2037 1,088,483 103,075 IFB Ser. 07-54, Class IE, IO, 6.096s, 2037 1,088,483 103,075 IFB Ser. 07-54, Class IF, IO, 6.096s, 2037 1,619,682 160,909 IFB Ser. 07-54, Class NI, IO, 6.096s, 2037 1,008,774 77,963 IFB Ser. 07-54, Class UI, IO, 6.096s, 2037 1,319,480 151,009 IFB Ser. 07-91, Class AS, IO, 6.086s, 2037 832,269 68,887 IFB Ser. 07-91, Class HS, IO, 6.086s, 2037 920,841 93,595 IFB Ser. 07-15, Class CI, IO, 6.066s, 2037 3,637,797 361,931 IFB Ser. 06-115, Class JI, IO, 6.066s, 2036 2,575,302 262,966 IFB Ser. 07-109, Class PI, IO, 6.036s, 2037 1,392,799 102,563 IFB Ser. 06-123, Class LI, IO, 6.006s, 2037 1,758,439 171,062 Ser. 383, Class 98, IO, 6s, 2022 118,960 13,215 Ser. 383, Class 99, IO, 6s, 2022 63,134 7,194 IFB Ser. 07-81, Class IS, IO, 5.986s, 2037 1,601,901 150,550 IFB Ser. 07-116, Class BI, IO, 5.936s, 2037 4,524,252 375,999 IFB Ser. 08-01, Class AI, IO, 5.936s, 2037 6,420,902 533,625 IFB Ser. 08-1, Class HI, IO, 5.886s, 2037 2,967,681 244,559 IFB Ser. 07-39, Class AI, IO, 5.806s, 2037 1,903,623 168,724 IFB Ser. 07-32, Class SD, IO, 5.796s, 2037 1,294,788 120,931 IFB Ser. 07-30, Class UI, IO, 5.786s, 2037 1,059,190 86,917 IFB Ser. 07-1, Class CI, IO, 5.786s, 2037 1,213,660 108,481 IFB Ser. 09-12, Class DI, IO, 5.716s, 2037 3,134,296 305,773 IFB Ser. 05-58, Class IK, IO, 5.686s, 2035 1,737,500 194,728 Ser. 06-W3, Class 1AS, IO, 5.677s, 2046 4,401,911 360,517 IFB Ser. 07-75, Class ID, IO, 5.556s, 2037 1,055,029 89,317 Ser. 383, Class 18, IO, 5 1/2s, 2038 445,513 53,462 Ser. 383, Class 19, IO, 5 1/2s, 2038 405,105 48,613 Ser. 383, Class 25, IO, 5 1/2s, 2038 73,298 9,144 Ser. 386, Class 4, IO, 5 1/2s, 2037 102,901 13,452 Ser. 386, Class 5, IO, 5 1/2s, 2037 81,140 12,577 Ser. 383, Class 15, IO, 5 1/2s, 2037 74,580 9,200 Ser. 383, Class 6, IO, 5 1/2s, 2037 346,049 44,008 Ser. 383, Class 7, IO, 5 1/2s, 2037 341,196 40,943 Ser. 383, Class 8, IO, 5 1/2s, 2037 143,590 18,326 Ser. 383, Class 9, IO, 5 1/2s, 2037 136,783 17,416 Ser. 383, Class 20, IO, 5 1/2s, 2037 255,481 30,658 Ser. 383, Class 21, IO, 5 1/2s, 2037 240,563 28,868 Ser. 383, Class 22, IO, 5 1/2s, 2037 162,973 20,743 Ser. 383, Class 23, IO, 5 1/2s, 2037 146,472 18,626 Ser. 383, Class 24, IO, 5 1/2s, 2037 100,257 12,485 Ser. 383, Class 26, IO, 5 1/2s, 2037 79,144 10,051 Ser. 383, Class 95, IO, 5 1/2s, 2022 188,120 22,927 Ser. 383, Class 97, IO, 5 1/2s, 2022 78,646 9,715 Ser. 383, Class 94, IO, 5 1/2s, 2022 98,345 12,026 Ser. 383, Class 96, IO, 5 1/2s, 2022 101,052 11,859 IFB Ser. 09-3, Class SE, IO, 5.186s, 2037 1,535,260 118,660 6 Putnam VT Income Fund MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value Fannie Mae Ser. 383, Class 2, IO, 5s, 2037 $88,487 $13,212 Ser. 383, Class 92, IO, 5s, 2022 83,274 9,386 Ser. 03-W12, Class 2, IO, 2.217s, 2043 2,116,126 134,346 Ser. 03-W10, Class 3, IO, 1.921s, 2043 1,988,939 107,795 Ser. 03-W10, Class 1, IO, 1.895s, 2043 4,964,250 268,310 Ser. 03-W8, Class 12, IO, 1.635s, 2042 9,137,006 351,735 Ser. 03-W17, Class 12, IO, 1.144s, 2033 2,729,834 81,818 Ser. 03-T2, Class 2, IO, 0.809s, 2042 13,622,415 312,493 Ser. 03-W3, Class 2IO1, IO, 0.677s, 2042 1,318,418 20,446 Ser. 03-W6, Class 51, IO, 0.671s, 2042 3,800,542 73,637 Ser. 01-T12, Class IO, 0.565s, 2041 6,983,251 107,455 Ser. 03-W2, Class 1, IO, 0.465s, 2042 6,954,383 82,837 Ser. 03-W3, Class 1, IO, 0.441s, 2042 12,766,407 153,196 Ser. 02-T1, Class IO, IO, 0.427s, 2031 6,069,563 75,177 Ser. 03-W6, Class 3, IO, 0.367s, 2042 5,294,471 54,993 Ser. 03-W6, Class 23, IO, 0.352s, 2042 5,629,695 55,970 Ser. 03-W4, Class 3A, IO, 0.294s, 2042 5,527,653 52,001 Ser. 07-64, Class LO, PO, zero %, 2037 507,920 436,826 Ser. 06-56, Class XF, zero %, 2036 67,974 61,333 Ser. 06-47, Class VO, PO, zero %, 2036 142,457 105,035 Ser. 06-37, Class ON, PO, zero %, 2036 493,901 408,903 Ser. 08-37, Class DO, PO, zero %, 2033 382,298 313,190 Ser. 06-59, Class QC, PO, zero %, 2033 246,788 191,976 Ser. 04-61, Class JO, PO, zero %, 2032 319,018 290,016 Ser. 326, Class 1, PO, zero %, 2032 360,155 318,876 Ser. 318, Class 1, PO, zero %, 2032 134,675 113,227 Ser. 314, Class 1, PO, zero %, 2031 641,645 549,530 FRB Ser. 06-115, Class SN, zero %, 2036 399,420 321,984 FRB Ser. 06-104, Class EK, zero %, 2036 80,133 76,612 FRB Ser. 05-117, Class GF, zero %, 2036 76,920 75,077 FRB Ser. 05-57, Class UL, zero %, 2035 443,300 441,318 FRB Ser. 05-51, Class FV, zero %, 2035 283,245 248,760 FRB Ser. 05-36, Class QA, zero %, 2035 129,832 112,154 FRB Ser. 05-65, Class CU, zero %, 2034 64,097 68,083 FRB Ser. 05-77, Class HF, zero %, 2034 175,453 170,095 FRB Ser. 05-81, Class DF, zero %, 2033 26,330 25,801 FRB Ser. 06-1, Class HF, zero %, 2032 42,114 41,678 IFB Ser. 06-75, Class FY, zero %, 2036 133,488 134,691 IFB Ser. 06-48, Class FG, zero %, 2036 221,000 194,898 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 74,665 82,132 IFB Ser. T-56, Class 2ASI, IO, 7.786s, 2043 636,077 73,149 Ser. T-58, Class 4A, 7 1/2s, 2043 339,496 363,472 Ser. T-51, Class 2A, 7 1/2s, 2042 394,243 422,087 Ser. T-42, Class A5, 7 1/2s, 2042 286,978 307,246 Ser. T-56, Class A, IO, 0.524s, 2043 3,593,185 53,225 Ser. T-56, Class 3, IO, 0.276s, 2043 3,780,774 33,601 Ser. T-56, Class 1, IO, 0.269s, 2043 4,887,708 38,140 Ser. T-56, Class 2, IO, 0.019s, 2043 4,489,986 2,575 First Horizon Alternative Mortgage Securities FRB Ser. 05-AA10, Class 2A1, 5.723s, 2035 613,391 318,963 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.948s, 2033 12,777,992 250,065 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 1,196,000 1,001,414 Ser. 97-C2, Class G, 7 1/2s, 2029 361,000 277,970 MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 $1,515,000 $1,105,950 Freddie Mac IFB Ser. 3182, Class PS, 27.322s, 2032 760,118 1,007,896 IFB Ser. 3211, Class SI, IO, 26.323s, 2036 80,322 40,659 IFB Ser. 2976, Class KL, 23.212s, 2035 875,526 1,090,080 IFB Ser. 2979, Class AS, 23.102s, 2034 208,867 234,324 IFB Ser. 3065, Class DC, 18.902s, 2035 802,995 952,671 IFB Ser. 2990, Class LB, 16.129s, 2034 919,026 1,024,071 IFB Ser. 2828, Class GI, IO, 7.181s, 2034 1,469,066 184,254 IFB Ser. 3184, Class SP, IO, 7.031s, 2033 1,261,006 127,074 IFB Ser. 2927, Class SI, IO, 7s, 2035 1,196,745 142,490 IFB Ser. 3110, Class SP, IO, 6.981s, 2035 1,939,985 276,583 IFB Ser. 3156, Class PS, IO, 6.931s, 2036 1,509,354 204,285 IFB Ser. 2869, Class JS, IO, 6.931s, 2034 2,855,399 223,549 IFB Ser. 3149, Class LS, IO, 6.881s, 2036 3,206,945 472,545 IFB Ser. 3119, Class PI, IO, 6.881s, 2036 1,027,104 150,316 IFB Ser. 2882, Class NS, IO, 6.881s, 2034 1,040,845 114,796 IFB Ser. 2882, Class LS, IO, 6.881s, 2034 603,322 62,950 IFB Ser. 3149, Class SE, IO, 6.831s, 2036 1,023,002 139,198 IFB Ser. 3157, Class SA, IO, 6.831s, 2036 2,721,645 361,746 IFB Ser. 3203, Class SH, IO, 6.821s, 2036 740,174 85,023 IFB Ser. 2815, Class PT, IO, 6.731s, 2032 1,414,694 129,108 IFB Ser. 2828, Class TI, IO, 6.731s, 2030 650,838 64,636 IFB Ser. 3397, Class GS, IO, 6.681s, 2037 738,589 62,027 IFB Ser. 3287, Class SD, IO, 6.431s, 2037 1,246,605 121,234 IFB Ser. 3281, Class BI, IO, 6.431s, 2037 610,921 58,326 IFB Ser. 3281, Class CI, IO, 6.431s, 2037 581,436 56,829 IFB Ser. 3249, Class SI, IO, 6.431s, 2036 574,239 64,689 IFB Ser. 3028, Class ES, IO, 6.431s, 2035 2,161,689 237,291 IFB Ser. 2922, Class SE, IO, 6.431s, 2035 1,628,815 152,667 IFB Ser. 2981, Class AS, IO, 6.401s, 2035 1,134,802 114,615 IFB Ser. 3236, Class ES, IO, 6.381s, 2036 1,204,045 107,101 IFB Ser. 3136, Class NS, IO, 6.381s, 2036 1,960,308 201,955 IFB Ser. 3122, Class DS, IO, 6.381s, 2036 1,160,641 134,019 IFB Ser. 3118, Class SD, IO, 6.381s, 2036 2,682,288 241,284 IFB Ser. 3001, Class IH, IO, 6.381s, 2035 177,950 19,951 IFB Ser. 2950, Class SM, IO, 6.381s, 2016 1,827,234 176,149 IFB Ser. 3256, Class S, IO, 6.371s, 2036 1,386,264 153,044 IFB Ser. 3031, Class BI, IO, 6.371s, 2035 724,353 86,618 IFB Ser. 3244, Class SB, IO, 6.341s, 2036 862,024 82,058 IFB Ser. 3244, Class SG, IO, 6.341s, 2036 1,045,331 101,057 IFB Ser. 3236, Class IS, IO, 6.331s, 2036 1,573,424 146,883 IFB Ser. 3398, Class SI, IO, 6.331s, 2036 2,924,369 309,727 IFB Ser. 3067, Class SI, IO, 6.331s, 2035 3,819,943 428,845 IFB Ser. 3114, Class TS, IO, 6.331s, 2030 4,268,811 440,002 IFB Ser. 3128, Class JI, IO, 6.311s, 2036 2,355,207 238,111 IFB Ser. 2990, Class LI, IO, 6.311s, 2034 1,406,971 159,998 IFB Ser. 3240, Class S, IO, 6.301s, 2036 2,928,485 304,853 IFB Ser. 3229, Class BI, IO, 6.301s, 2036 259,700 23,517 IFB Ser. 3065, Class DI, IO, 6.301s, 2035 555,452 65,622 IFB Ser. 3145, Class GI, IO, 6.281s, 2036 1,951,636 227,756 IFB Ser. 3114, Class GI, IO, 6.281s, 2036 810,832 94,068 IFB Ser. 3114, Class IP, IO, 6.281s, 2036 1,083,509 108,065 IFB Ser. 3510, Class IB, IO, 6.281s, 2036 1,355,161 174,128 IFB Ser. 3218, Class AS, IO, 6.261s, 2036 1,053,280 98,894 IFB Ser. 3221, Class SI, IO, 6.261s, 2036 1,242,187 115,270 IFB Ser. 3153, Class UI, IO, 6.251s, 2036 751,907 76,693 IFB Ser. 3153, Class QI, IO, 6.231s, 2036 685,517 90,116 IFB Ser. 3346, Class SB, IO, 6.231s, 2033 569,445 64,656 IFB Ser. 3355, Class MI, IO, 6.181s, 2037 906,809 75,548 IFB Ser. 3349, Class AS, IO, 6.181s, 2037 7,755,482 791,614 Putnam VT Income Fund 7 MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value Freddie Mac IFB Ser. 3510, Class IA, IO, 6.181s, 2037 $2,420,259 $231,789 IFB Ser. 3201, Class SG, IO, 6.181s, 2036 1,673,848 173,029 IFB Ser. 3203, Class SE, IO, 6.181s, 2036 1,438,956 147,629 IFB Ser. 3238, Class LI, IO, 6.171s, 2036 162,590 16,328 IFB Ser. 3171, Class PS, IO, 6.166s, 2036 1,344,023 135,746 IFB Ser. 3510, Class CI, IO, 6.161s, 2037 3,404,976 344,456 IFB Ser. 3152, Class SY, IO, 6.161s, 2036 1,683,971 191,296 IFB Ser. 3510, Class DI, IO, 6.161s, 2035 2,170,876 227,090 IFB Ser. 3181, Class PS, IO, 6.151s, 2036 865,273 98,052 IFB Ser. 3366, Class SA, IO, 6.131s, 2037 310,511 28,139 IFB Ser. 3284, Class BI, IO, 6.131s, 2037 997,330 86,254 IFB Ser. 3199, Class S, IO, 6.131s, 2036 896,329 92,034 IFB Ser. 3284, Class LI, IO, 6.121s, 2037 3,951,134 400,008 IFB Ser. 3311, Class EI, IO, 6.091s, 2037 1,104,456 83,984 IFB Ser. 3311, Class IA, IO, 6.091s, 2037 1,516,062 153,159 IFB Ser. 3311, Class IB, IO, 6.091s, 2037 1,516,062 153,159 IFB Ser. 3311, Class IC, IO, 6.091s, 2037 1,516,062 153,159 IFB Ser. 3311, Class ID, IO, 6.091s, 2037 1,516,062 153,159 IFB Ser. 3311, Class IE, IO, 6.091s, 2037 2,162,652 218,480 IFB Ser. 3510, Class AS, IO, 6.091s, 2037 6,161,889 663,802 IFB Ser. 3240, Class GS, IO, 6.061s, 2036 1,804,191 176,050 IFB Ser. 3257, Class SI, IO, 6.001s, 2036 772,567 66,747 IFB Ser. 3225, Class JY, IO, 5.971s, 2036 3,373,567 323,760 IFB Ser. 3339, Class TI, IO, 5.821s, 2037 1,597,970 146,378 IFB Ser. 3284, Class CI, IO, 5.801s, 2037 2,784,691 258,154 IFB Ser. 3510, Class IC, IO, 5.761s, 2037 2,636,064 243,945 IFB Ser. 2965, Class SA, IO, 5.731s, 2032 1,195,939 113,455 IFB Ser. 3510, Class BI, IO, 5.711s, 2037 3,170,121 301,642 IFB Ser. 3397, Class SQ, IO, 5.651s, 2037 2,232,849 194,278 IFB Ser. 3424, Class UI, IO, 5.441s, 2037 237,325 18,542 Ser. 3369, Class BO, PO, zero %, 2037 75,292 66,190 Ser. 3327, Class IF, IO, zero %, 2037 262,009 1,808 Ser. 3391, PO, zero %, 2037 127,892 105,864 Ser. 3292, Class DO, PO, zero %, 2037 106,838 87,453 Ser. 3300, PO, zero %, 2037 620,493 533,066 Ser. 242, PO, zero %, 2036 6,772,314 6,090,850 Ser. 3175, Class MO, PO, zero %, 2036 106,164 88,312 Ser. 3210, PO, zero %, 2036 67,762 57,708 Ser. 3078, PO, zero %, 2035 432,247 362,334 Ser. 3084, PO, zero %, 2035 53,505 52,839 Ser. 2971, Class KO, PO, zero %, 2035 90,995 89,984 Ser. 2858, Class MO, PO, zero %, 2034 50,365 41,810 Ser. 2587, Class CO, PO, zero %, 2032 495,948 451,823 Ser. 201, PO, zero %, 2029 394,681 335,218 FRB Ser. 3349, Class DO, zero %, 2037 172,975 154,107 FRB Ser. 3326, Class XF, zero %, 2037 286,661 271,463 FRB Ser. 3326, Class YF, zero %, 2037 554,443 528,184 FRB Ser. 3263, Class TA, zero %, 2037 89,736 81,321 FRB Ser. 3241, Class FH, zero %, 2036 53,523 53,310 FRB Ser. 3231, Class X, zero %, 2036 78,680 78,201 FRB Ser. 3147, Class SF, zero %, 2036 246,678 239,205 FRB Ser. 3117, Class AF, zero %, 2036 63,135 57,228 FRB Ser. 3047, Class BD, zero %, 2035 166,248 151,192 FRB Ser. 3326, Class WF, zero %, 2035 647,912 577,859 FRB Ser. 3033, Class YF, zero %, 2035 200,075 184,319 FRB Ser. 3036, Class AS, zero %, 2035 69,766 56,585 FRB Ser. 3251, Class TP, zero %, 2035 162,644 154,759 FRB Ser. 3003, Class XF, zero %, 2035 822,123 730,904 FRB Ser. 2980, Class BU, zero %, 2035 80,458 80,229 FRB Ser. 2963, Class TW, zero %, 2035 146,085 135,191 FRB Ser. 2947, Class GF, zero %, 2034 159,764 143,850 FRB Ser. 3006, Class TE, zero %, 2034 136,724 142,485 MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.17s, 2043 $34,394,233 $163,015 Ser. 07-C1, Class XC, IO, 0.12s, 2019 73,472,408 226,662 Ser. 05-C3, Class XC, IO, 0.089s, 2045 92,898,162 232,144 GMAC Commercial Mortgage Securities, Inc. Ser. 99-C3, Class F, 8.171s, 2036 162,000 162,225 Ser. 97-C1, Class X, IO, 1.359s, 2029 2,680,363 111,424 Ser. 05-C1, Class X1, IO, 0.216s, 2043 38,107,590 256,119 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 706,723 508,841 Ser. 06-C1, Class XC, IO, 0.07s, 2045 66,421,637 179,953 Government National Mortgage Association IFB Ser. 06-34, Class SA, 37.65s, 2036 105,850 139,301 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 98,168 15,731 IFB Ser. 05-68, Class PU, IO, 6.985s, 2032 166,529 17,914 IFB Ser. 04-59, Class SC, IO, 6.882s, 2034 661,010 70,953 IFB Ser. 07-35, Class TY, IO, 6.585s, 2035 1,186,625 92,002 IFB Ser. 07-22, Class S, IO, 6.485s, 2037 975,188 99,269 IFB Ser. 07-26, Class SL, IO, 6.482s, 2037 70,256 7,039 IFB Ser. 07-51, Class SJ, IO, 6.435s, 2037 1,125,398 109,502 IFB Ser. 07-58, Class PS, IO, 6.385s, 2037 473,016 37,709 IFB Ser. 07-59, Class PS, IO, 6.355s, 2037 877,593 63,862 IFB Ser. 07-59, Class SP, IO, 6.355s, 2037 2,211,499 164,175 IFB Ser. 07-68, Class PI, IO, 6.335s, 2037 1,184,163 98,026 IFB Ser. 07-17, Class AI, IO, 6.232s, 2037 3,569,490 373,318 IFB Ser. 09-13, Class SD, IO, 6.232s, 2033 4,572,011 355,104 IFB Ser. 06-28, Class GI, IO, 6.185s, 2035 1,431,152 106,615 IFB Ser. 07-9, Class AI, IO, 6.182s, 2037 1,349,089 112,724 IFB Ser. 09-35, Class SP, IO, 6.082s, 2037 4,189,926 428,552 IFB Ser. 05-65, Class SI, IO, 6.035s, 2035 1,439,289 132,369 IFB Ser. 07-17, Class IB, IO, 5.935s, 2037 726,759 73,212 IFB Ser. 06-10, Class SM, IO, 5.935s, 2036 4,978,156 435,371 IFB Ser. 06-14, Class S, IO, 5.935s, 2036 1,211,998 96,164 IFB Ser. 07-17, Class IC, IO, 5.932s, 2037 1,857,224 168,229 IFB Ser. 06-11, Class ST, IO, 5.925s, 2036 741,755 62,890 IFB Ser. 07-7, Class JI, IO, 5.885s, 2037 2,174,976 185,965 IFB Ser. 07-25, Class KS, IO, 5.882s, 2037 351,385 28,317 IFB Ser. 07-21, Class S, IO, 5.882s, 2037 1,799,664 133,470 IFB Ser. 07-31, Class AI, IO, 5.862s, 2037 1,069,463 78,848 IFB Ser. 07-43, Class SC, IO, 5.782s, 2037 1,115,698 82,266 Ser. 07-73, Class MO, PO, zero %, 2037 232,495 204,172 Ser. 06-36, Class OD, PO, zero %, 2036 58,166 47,901 FRB Ser. 07-73, Class KI, IO, zero %, 2037 2,322,131 25,829 FRB Ser. 07-73, Class KM, zero %, 2037 231,932 251,180 FRB Ser. 07-49, Class UF, zero %, 2037 46,593 45,099 FRB Ser. 07-35, Class UF, zero %, 2037 115,666 108,182 FRB Ser. 07-22, Class TA, zero %, 2037 49,065 48,401 FRB Ser. 06-56, Class YF, zero %, 2036 93,115 83,815 FRB Ser. 98-2, Class EA, PO, zero %, 2028 199,896 177,724 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class A2, 5.117s, 2037 1,346,000 1,296,802 Ser. 05-GG5, Class XC, IO, 0.098s, 2037 139,166,819 329,909 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.993s, 2045 928,000 738,597 Ser. 06-GG6, Class A2, 5.506s, 2038 1,238,000 1,199,053 Ser. 05-GG4, Class A4, 4.761s, 2039 42,000 33,346 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 528,000 485,760 FRB Ser. 07-EOP, Class J, 1.154s, 2020 171,000 111,065 Ser. 06-GG8, Class X, IO, 0.666s, 2039 19,832,194 404,928 Ser. 03-C1, Class X1, IO, 0.348s, 2040 8,234,612 145,761 8 Putnam VT Income Fund MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value GS Mortgage Securities Corp. II 144A Ser. 04-C1, Class X1, IO, 0.327s, 2028 $9,876,078 $50,227 Ser. 06-GG6, Class XC, IO, 0.074s, 2038 66,116,454 120,815 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 109,495 101,658 Ser. 05-RP3, Class 1A3, 8s, 2035 366,673 332,946 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 290,305 259,726 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 324,202 290,498 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 345,739 308,611 IFB Ser. 04-4, Class 1AS, IO, 5.776s, 2034 5,218,995 459,793 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.833s, 2035 601,315 408,894 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (In default)  100,429 1,808 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.072s, 2037 1,401,234 770,679 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.424s, 2037 1,925,408 1,044,771 IndyMac Indx Mortgage Loan Trust FRB Ser. 05-AR31, Class 3A1, 5.702s, 2036 1,651,531 875,312 FRB Ser. 07-AR11, Class 1A1, 5.292s, 2037 1,322,430 542,196 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 377,000 327,990 FRB Ser. 07-LD12, Class AM, 6.26s, 2051 1,092,000 468,812 FRB Ser. 07-LD12, Class A3, 6.188s, 2051 8,744,000 7,099,630 FRB Ser. 07-LD11, Class A3, 6.007s, 2049 1,157,000 913,233 Ser. 07-CB20, Class A3, 5.863s, 2051 2,329,000 1,873,598 Ser. 06-CB15, Class A4, 5.814s, 2043 1,799,000 1,378,963 Ser. 07-CB20, Class A4, 5.794s, 2051 515,000 388,066 FRB Ser. 04-PNC1, Class A4, 5.582s, 2041 16,000 14,107 Ser. 05-CB12, Class A4, 4.895s, 2037 42,000 35,797 Ser. 04-C3, Class A5, 4.878s, 2042 40,000 33,469 Ser. 05-LDP2, Class AM, 4.78s, 2042 680,000 421,162 Ser. 06-LDP8, Class X, IO, 0.761s, 2045 26,252,322 519,741 Ser. 06-CB17, Class X, IO, 0.7s, 2043 17,528,820 340,983 Ser. 06-LDP9, Class X, IO, 0.641s, 2047 4,090,064 66,658 Ser. 07-LDPX, Class X, IO, 0.525s, 2049 21,932,976 241,098 Ser. 06-CB16, Class X1, IO, 0 1/8s, 2045 16,011,236 129,793 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 473,000 465,568 Ser. 03-ML1A, Class X1, IO, 0.828s, 2039 14,950,738 430,394 Ser. 05-CB12, Class X1, IO, 0.141s, 2037 21,926,627 130,380 Ser. 07-CB20, Class X1, IO, 0.113s, 2051 35,164,666 242,703 Ser. 06-LDP6, Class X1, IO, 0.093s, 2043 44,088,840 129,952 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 314,997 213,655 Ser. 99-C1, Class G, 6.41s, 2031 337,198 75,729 Ser. 98-C4, Class G, 5.6s, 2035 260,000 202,800 Ser. 98-C4, Class H, 5.6s, 2035 441,000 343,794 LB-UBS Commercial Mortgage Trust Ser. 01-C3, Class A2, 6.365s, 2028 14,000 14,245 Ser. 04-C7, Class A6, 4.786s, 2029 747,000 629,879 Ser. 07-C2, Class XW, IO, 0.741s, 2040 4,717,770 90,075 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.914s, 2038 23,035,177 536,259 Ser. 03-C5, Class XCL, IO, 0.287s, 2037 6,396,142 105,367 Ser. 05-C3, Class XCL, IO, 0.224s, 2040 49,014,005 660,939 Ser. 05-C2, Class XCL, IO, 0.194s, 2040 116,670,375 766,384 MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value LB-UBS Commercial Mortgage Trust 144A Ser. 05-C7, Class XCL, IO, 0.169s, 2040 $63,927,219 $329,896 Ser. 05-C5, Class XCL, IO, 0.169s, 2020 52,244,844 456,719 Ser. 06-C7, Class XCL, IO, 0.138s, 2038 35,410,326 335,906 Ser. 07-C2, Class XCL, IO, 0 1/8s, 2040 75,963,281 537,668 Ser. 06-C1, Class XCL, IO, 0.114s, 2041 67,047,633 403,902 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 1.269s, 2017 377,000 226,200 FRB Ser. 05-LLFA, Class J, 1.119s, 2018 173,000 86,500 Lehman Mortgage Trust IFB Ser. 06-7, Class 4A2, IO, 7.436s, 2036 1,208,028 143,731 IFB Ser. 06-9, Class 3A2, IO, 6.916s, 2037 865,253 95,749 IFB Ser. 07-4, Class 3A2, IO, 6.886s, 2037 1,134,005 124,945 IFB Ser. 07-2, Class 2A13, IO, 6.376s, 2037 2,157,510 220,109 IFB Ser. 07-4, Class 2A2, IO, 6.356s, 2037 4,866,464 494,919 IFB Ser. 06-9, Class 2A2, IO, 6.306s, 2037 2,191,221 221,094 IFB Ser. 06-7, Class 2A4, IO, 6.236s, 2036 4,241,497 423,217 IFB Ser. 06-7, Class 2A5, IO, 6.236s, 2036 4,011,179 400,235 IFB Ser. 07-5, Class 10A2, IO, 6.026s, 2037 2,338,676 225,495 MASTR Adjustable Rate Mortgages Trust Ser. 04-7, Class 2A1, 5.189s, 2034 47,817 25,862 Ser. 04-03, Class 4AX, IO, 0.376s, 2034 628,275 2,136 Ser. 05-2, Class 7AX, IO, 0.17s, 2035 1,936,696 3,389 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 264,203 236,282 Ser. 05-1, Class 1A4, 7 1/2s, 2034 458,554 505,843 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.928s, 2027 1,639,712 1,049,695 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.148s, 2049 37,789,579 247,828 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.819s, 2022 408,848 265,751 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.986s, 2030 283,000 166,285 FRB Ser. 05-A9, Class 3A1, 5.271s, 2035 1,452,290 1,062,623 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 640,000 518,421 FRB Ser. 07-C1, Class A4, 6.022s, 2050 720,000 518,044 FRB Ser. 04-BPC1, Class A5, 4.855s, 2041 41,000 35,400 FRB Ser. 05-MCP1, Class A4, 4.747s, 2043 40,000 34,030 Ser. 05-MCP1, Class XC, IO, 0.156s, 2043 27,736,010 199,699 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.435s, 2039 5,948,950 80,311 Ser. 05-LC1, Class X, IO, 0.1s, 2044 14,965,067 72,609 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.156s, 2049 1,790,000 1,334,039 FRB Ser. 07-8, Class A2, 6.119s, 2049 759,000 673,613 Ser. 06-4, Class A2, 5.112s, 2049 3,296,000 3,116,049 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.006s, 2037 1,307,223 130,722 Ser. 04-C2, Class X, IO, 6.004s, 2040 1,074,378 107,438 Ser. 05-C3, Class X, IO, 5.555s, 2044 1,172,464 93,797 Ser. 06-C4, Class X, IO, 5.454s, 2016 3,464,236 277,139 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.68s, 2043 4,856,602 132,051 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 553,000 492,170 FRB Ser. 06-IQ11, Class A4, 5.771s, 2042 1,799,000 1,497,424 Ser. 06-T21, Class A2, 5.09s, 2052 1,237,000 1,198,035 Putnam VT Income Fund 9 MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value Morgan Stanley Capital I Ser. 05-HQ6, Class A4A, 4.989s, 2042 $1,065,000 $914,829 Ser. 04-HQ4, Class A7, 4.97s, 2040 882,000 787,361 Morgan Stanley Capital I 144A Ser. 04-RR, Class F5, 6s, 2039 790,000 55,300 Ser. 04-RR, Class F6, 6s, 2039 820,000 49,200 Ser. 05-HQ5, Class X1, IO, 0.188s, 2042 8,593,099 34,201 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 4.691s, 2035 F 1,571,242 746,340 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.185s, 2030 470,000 314,900 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.005s, 2035 176,719 124,730 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 152,657 139,484 PNC Mortgage Acceptance Corp. 144A Ser. 99-CM1, Class B3, 7.1s, 2032 1,699,000 1,566,761 Ser. 00-C1, Class J, 6 5/8s, 2010 206,000 70,067 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 518,664 300,825 Saco I Trust FRB Ser. 05-10, Class 1A1, 0.574s, 2033 363,671 61,504 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.617s, 2036 8,796,244 292,915 SBA CMBS Trust 144A Ser. 05-1A, Class D, 6.219s, 2035 215,000 203,156 STRIPS 144A Ser. 03-1A, Class L, 5s, 2018 336,000 245,280 Ser. 03-1A, Class M, 5s, 2018 228,000 125,400 Ser. 04-1A, Class L, 5s, 2018 150,000 84,000 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 3,530,771 1,906,616 FRB Ser. 07-10, Class 1A1, 6s, 2037 4,745,200 2,454,714 FRB Ser. 05-18, Class 6A1, 5.256s, 2035 755,340 475,864 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.664s, 2034 295,828 195,246 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.943s, 2037 17,669,721 1,569,062 Ser. 07-4, Class 1A4, IO, 1s, 2037 18,510,484 548,900 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.441s, 2037 4,350,038 342,783 Ser. 06-RF4, Class 1A, IO, 5.372s, 2036 2,417,384 194,028 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 6.1s, 2051 1,405,000 1,112,226 Ser. 07-C31, Class A2, 5.421s, 2047 4,340,000 3,983,499 Ser. 07-C30, Class A3, 5.246s, 2043 1,743,000 1,518,954 Ser. 04-C15, Class A4, 4.803s, 2041 1,317,000 1,138,986 Ser. 06-C29, IO, 0.53s, 2048 36,332,649 519,863 Ser. 07-C34, IO, 0.519s, 2046 9,397,673 142,665 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.619s, 2018 313,000 93,900 Ser. 03-C3, Class IOI, IO, 0.562s, 2035 6,462,234 144,622 Ser. 07-C31, IO, 0.435s, 2047 57,745,614 541,593 Ser. 06-C27, Class XC, IO, 0.123s, 2045 18,263,190 91,048 Ser. 06-C23, Class XC, IO, 0.081s, 2045 38,646,203 115,422 Ser. 06-C26, Class XC, IO, 0.061s, 2045 14,558,884 26,135 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 73,000 15,971 Ser. 06-SL1, Class X, IO, 0.935s, 2043 3,038,939 88,464 Ser. 07-SL2, Class X, IO, 0.85s, 2049 5,900,919 151,595 MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value Washington Mutual Mortgage Pass-Through Certificates Ser. 07-2, Class CX, IO, 7s, 2037 $294,454 $32,979 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.189s, 2031 572,000 304,933 Total mortgage-backed securities (cost $182,556,771) $192,326,751 CORPORATE BONDS Principal AND NOTES (23.5%)* amount Value Basic materials (1.6%) ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (Luxembourg) $145,000 $156,151 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (Luxembourg) 140,000 122,500 Dow Chemical Co. (The) notes 9.4s, 2039 305,000 313,960 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 1,094,000 1,126,821 Dow Chemical Co. (The) Pass Through Trust 144A company guaranty 4.027s, 2009 1,190,000 1,178,862 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 115,000 115,863 Georgia-Pacific Corp. notes 8 1/8s, 2011 260,000 260,000 Georgia-Pacific Corp. sr. unsec. unsub. notes 9 1/2s, 2011 106,000 109,180 International Paper Co. bonds 7.95s, 2018 98,000 94,545 International Paper Co. sr. unsec. notes 9 3/8s, 2019 351,000 357,143 International Paper Co. sr. unsec. notes 7.4s, 2014 635,000 631,541 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 225,000 228,094 Nalco Co. 144A sr. notes 8 1/4s, 2017 89,000 89,445 Potash Corp. of Saskatchewan, Inc. sr. unsec. notes 6 1/2s, 2019 (Canada) 227,000 244,597 Potash Corp. of Saskatchewan, Inc. sr. unsec. notes 5 1/4s, 2014 (Canada) 63,000 65,016 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 8.95s, 2014 (Australia) 268,000 297,814 Sealed Air Corp. 144A sr. notes 7 7/8s, 2017 90,000 89,197 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 100,000 94,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 170,000 149,600 Teck Resources, Ltd. 144A sr. sec. notes 10 3/4s, 2019 (Canada) 75,000 80,625 Teck Resources, Ltd. 144A sr. sec. notes 10 1/4s, 2016 (Canada) 111,000 116,273 Teck Resources, Ltd. 144A sr. sec. notes 9 3/4s, 2014 (Canada) 93,000 96,255 Westvaco Corp. unsec. notes 7 1/2s, 2027 60,000 53,003 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 305,000 273,328 6,344,563 Capital goods (0.5%) Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 210,000 211,575 Allied Waste North America, Inc. sr. unsec. notes 6 3/8s, 2011 105,000 106,838 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN, 4.85s, 2012 335,000 350,008 Eaton Corp. notes 5.6s, 2018 100,000 97,120 John Deere Capital Corp. sr. unsec. notes Ser. MTN, 5.35s, 2018 145,000 146,774 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 240,000 217,800 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2015 185,000 164,188 10 Putnam VT Income Fund CORPORATE BONDS Principal AND NOTES (23.5%)* cont. amount Value Capital goods cont. Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) $323,000 $278,199 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 209,131 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 245,000 264,667 2,046,300 Communication services (3.1%) American Tower Corp. sr. unsec. notes 7s, 2017 505,000 488,588 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 494,000 602,092 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 130,000 129,810 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 1,500,000 1,449,153 AT&T, Inc. sr. unsec. unsub. notes 4.95s, 2013 465,000 484,276 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 480,000 530,279 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 400,000 470,310 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 205,000 213,749 Cox Communications, Inc. notes 7 1/8s, 2012 135,000 145,119 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 245,000 271,445 Cox Communications, Inc. 144A notes 5 7/8s, 2016 125,000 122,081 France Telecom notes 8 1/2s, 2031 (France) 85,000 109,168 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 245,000 202,125 Rogers Communications Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 315,128 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 475,000 509,139 Southwestern Bell Telephone debs. 7s, 2027 425,000 415,918 TCI Communications, Inc. company guaranty 7 7/8s, 2026 795,000 836,132 TCI Communications, Inc. debs. 9.8s, 2012 670,000 754,222 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 100,000 96,534 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Italy) 145,000 142,185 Telecom Italia Capital SA company guaranty 4s, 2010 (Italy) 70,000 70,159 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 140,000 148,115 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 230,000 234,909 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Spain) 240,000 297,133 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 575,000 595,242 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 40,000 41,573 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 260,000 286,592 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 121,661 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 230,000 250,620 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 90,000 106,942 Verizon New England, Inc. sr. notes 6 1/2s, 2011 975,000 1,037,809 Verizon New Jersey, Inc. debs. 8s, 2022 40,000 41,925 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 405,000 440,807 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 255,000 255,843 Verizon Wireless, Inc. 144A notes 5.55s, 2014 790,000 838,686 13,055,469 CORPORATE BONDS Principal AND NOTES (23.5%)* cont. amount Value Conglomerates (0.1%) Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) $285,000 $295,756 Tyco International Finance SA company guaranty sr. unsec. unsub. notes 8 1/2s, 2019 160,000 177,381 473,137 Consumer cyclicals (1.0%) Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 208,000 204,880 DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 (Germany) 175,000 177,894 DaimlerChrysler NA Holding Corp. company guaranty unsec. notes 7.2s, 2009 (Germany) 695,000 698,116 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 265,000 270,404 News America Holdings, Inc. company guaranty 7 3/4s, 2024 420,000 404,216 News America Holdings, Inc. debs. 7 3/4s, 2045 265,000 241,404 News America, Inc. 144A company guaranty notes 6.9s, 2019 105,000 106,288 Omnicom Group, Inc. sr. notes 5.9s, 2016 275,000 275,460 Target Corp. bonds 6 1/2s, 2037 690,000 697,973 Time Warner Entertainment Co., LP debs. Ser. *, 8 3/8s, 2023 5,000 5,513 Time Warner, Inc. company guaranty sr. unsec. notes FRN 1.15s, 2009 355,000 354,153 Time Warner, Inc. debs. 9.15s, 2023 325,000 352,386 Time Warner, Inc. debs. 9 1/8s, 2013 340,000 374,341 Wal-Mart Stores, Inc. sr. unsec. notes 6.2s, 2038 130,000 140,793 Whirlpool Corp. sr. unsec. notes 8.6s, 2014 80,000 83,600 4,387,421 Consumer staples (1.8%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 285,000 320,030 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 245,000 279,706 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 285,000 317,397 Campbell Soup Co. debs. 8 7/8s, 2021 345,000 442,722 Coca-Cola Co. (The) sr. unsec. unsub. notes 4 7/8s, 2019 220,000 226,878 ConAgra Foods, Inc. unsec. notes 7 7/8s, 2010 118,000 125,055 CVS Caremark, Corp. sr. unsec. FRN 6.302s, 2037 790,000 584,600 CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 650,557 662,008 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium) 230,000 234,870 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 565,000 589,444 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom) 270,000 280,806 General Mills, Inc. sr. unsec. notes 5.65s, 2019 85,000 89,017 Kellogg Co. sr. unsec. notes 4.45s, 2016 50,000 50,042 Kellogg Co. sr. unsub. 5 1/8s, 2012 65,000 69,547 Kraft Foods, Inc. notes 6 1/8s, 2018 295,000 307,579 Kroger Co. company guaranty 6 3/4s, 2012 20,000 21,623 Kroger Co. company guaranty 6.4s, 2017 200,000 212,036 McDonalds Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 238,044 McDonalds Corp. sr. unsec. bond 6.3s, 2037 345,000 373,139 McDonalds Corp. sr. unsec. notes 5.7s, 2039 145,000 143,560 Putnam VT Income Fund 11 CORPORATE BONDS Principal AND NOTES (23.5%)* cont. amount Value Consumer staples cont. SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) $465,000 $480,358 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 350,000 369,922 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 550,000 556,390 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 245,000 248,804 Yum! Brands, Inc. sr. unsec. unsub. 6 1/4s, 2018 355,000 365,261 7,588,838 Energy (1.3%) Amerada Hess Corp. unsub. notes 6.65s, 2011 90,000 95,790 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 420,000 399,000 ConocoPhillips company guaranty sr. unsec. bond 5.9s, 2038 245,000 242,824 ConocoPhillips company guaranty sr. unsec. notes 5.2s, 2018 120,000 122,356 ConocoPhillips notes 6 1/2s, 2039 430,000 457,706 Devon Energy Corp. sr. notes 6.3s, 2019 155,000 165,636 EnCana Corp. sr. unsec. notes 6 1/2s, 2019 (Canada) 120,000 128,641 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 155,000 162,227 Forest Oil Corp. sr. notes 8s, 2011 250,000 248,750 Halliburton Co. sr. unsec. notes 7.45s, 2039 385,000 449,442 Husky Energy, Inc. sr. notes 5.9s, 2014 (Canada) 125,000 130,364 Kerr-McGee Corp. sec. notes 6.95s, 2024 295,000 273,723 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 90,000 91,433 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 280,000 252,700 Nexen, Inc. unsec. unsub. notes 6.4s, 2037 (Canada) 240,000 220,430 Peabody Energy Corp. sr. notes 5 7/8s, 2016 325,000 286,000 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 50,000 49,755 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 95,000 89,258 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 115,000 113,880 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 185,000 167,423 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 195,000 186,979 Williams Cos., Inc. (The) 144A sr. unsec. notes 8 3/4s, 2020 415,000 432,638 XTO Energy, Inc. sr. unsec. notes 6 3/4s, 2037 305,000 318,406 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 245,000 262,846 5,348,207 Financials (7.9%) Aflac, Inc. sr. notes 8 1/2s, 2019 120,000 128,224 AGFC Capital Trust I 144A company guaranty 6s, 2067 270,000 56,700 Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 415,000 429,104 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 350,000 350,718 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.621s, 2017 570,000 416,178 American Express Co. sr. unsec. notes 8 1/8s, 2019 800,000 830,183 Bank of America Corp. sr. notes 7 5/8s, 2019 595,000 597,654 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 1.701s, 2027 465,000 237,652 Barclays Bank PLC sr. unsec. unsub. notes 6 3/4s, 2019 300,000 297,532 CORPORATE BONDS Principal AND NOTES (23.5%)* cont. amount Value Financials cont. Barclays Bank PLC 144A sub. bonds FRB 7.7s, 2049 $540,000 $459,000 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 700,000 760,798 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 459,784 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 715,000 753,602 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.683s, 2012 622,188 541,339 Capital One Capital III company guaranty 7.686s, 2036 475,000 336,568 Capital One Financial Corp. sr. unsec. unsub. notes FRN Ser. MTN, 0.93s, 2009 90,000 89,690 Chubb Corp. (The) sr. notes 6 1/2s, 2038 235,000 254,758 CIT Group, Inc. jr. unsec. sub. notes FRN 6.1s, 2067 825,000 297,000 CIT Group, Inc. sr. notes 5.4s, 2013 60,000 37,186 CIT Group, Inc. sr. notes 5s, 2014 470,000 279,115 Citigroup, Inc. sr. notes 6 1/2s, 2013 480,000 466,261 Citigroup, Inc. sr. unsec. notes 6s, 2017 585,000 509,983 Citigroup, Inc. sr. unsec. unsub. notes 5 1/4s, 2012 960,000 937,440 Citigroup, Inc. sr. unsec. unsub. notes FRN 1.07s, 2010 695,000 678,585 Citigroup, Inc. sub. notes 5s, 2014 530,000 444,309 CNA Financial Corp. unsec. notes 6s, 2011 305,000 290,236 Credit Suisse Guernsey Ltd. jr. sub. FRN 5.86s, 2049 (United Kingdom) 576,000 374,400 Deutsche Bank AG/London notes 4 7/8s, 2013 (United Kingdom) 325,000 333,603 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 495,000 321,750 Dresdner Funding Trust I 144A bonds 8.151s, 2031 575,000 276,719 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 185,000 144,753 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 40,000 35,297 Fleet Capital Trust V bank guaranty FRN 1.613s, 2028 675,000 353,645 Fund American Cos., Inc. notes 5 7/8s, 2013 485,000 459,079 GATX Financial Corp. notes 5.8s, 2016 235,000 207,887 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 1.156s, 2016 100,000 79,585 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 960,000 764,512 General Electric Capital Corp. sub. notes FRN 6 3/8s, 2067 565,000 376,980 Goldman Sachs Group, Inc (The) sr. unsec. 6.15s, 2018 230,000 223,923 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012 500,000 521,730 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 1,200,000 1,055,143 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 320,000 271,271 Health Care REIT, Inc. sr. notes 6s, 2013 R 160,000 148,441 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 R 410,000 326,520 HSBC Finance Capital Trust IX FRN 5.911s, 2035 1,400,000 740,072 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 1,005,000 972,150 iStar Financial, Inc. 144A company guaranty sr. sec. notes 10s, 2014 R 167,000 123,580 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 405,000 394,202 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 337,000 284,021 12 Putnam VT Income Fund CORPORATE BONDS Principal AND NOTES (23.5%)* cont. amount Value Financials cont. JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 $365,000 $313,900 Liberty Mutual Insurance 144A notes 7.697s, 2097 900,000 538,410 Loews Corp. notes 5 1/4s, 2016 210,000 211,014 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 655,000 673,766 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 395,000 384,536 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 370,000 392,900 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 875,000 812,792 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 1.292s, 2011 340,000 314,833 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2067 1,500,000 1,215,000 Morgan Stanley sr. unsec. notes FRN Ser. MTN, 0.409s, 2010 445,000 440,969 Morgan Stanley & Co. sr. unsec. notes Ser. MTN, 5 3/4s, 2016 445,000 426,620 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 235,000 210,566 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R 270,000 265,996 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 R 445,000 411,575 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 164,448 Nuveen Investments, Inc. sr. unsec. notes 5 1/2s, 2015 205,000 103,525 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 401,149 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 165,000 162,002 Prudential Financial, Inc. sr. notes 6.2s, 2015 165,000 161,302 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 205,000 193,688 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 300,000 120,000 Simon Property Group LP sr. unsec. notes 6 3/4s, 2014 R 93,000 93,591 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R 370,000 337,965 Simon Property Group LP unsub. bonds 5 3/4s, 2015 R 153,000 140,910 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 525,000 496,125 Sovereign Bancorp, Inc. sr. notes 4.8s, 2010 295,000 288,155 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.629s, 2037 200,000 115,198 Swiss Re Capital I LP 144A company guaranty FRN 6.854s, 2049 (United Kingdom) 155,000 86,145 Travelers Cos., Inc. (The) sr. unsec. notes 5.9s, 2019 100,000 103,024 Wachovia Bank NA sr. unsec. sub. notes Ser. BKNT, 6.6s, 2038 285,000 277,823 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 930,000 937,273 Wells Fargo & Co. sr. notes 4 3/8s, 2013 870,000 877,491 Wells Fargo Capital XV jr. sub. unsec. company guaranty FRN 9 3/4s, 2049 375,000 360,000 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, 2049 (Australia) 645,000 519,896 Willis Group North America, Inc. company guaranty 6.2s, 2017 245,000 216,968 ZFS Finance USA Trust I 144A bonds FRB 6 1/2s, 2037 865,000 627,125 33,125,542 CORPORATE BONDS Principal AND NOTES (23.5%)* cont. amount Value Health care (1.3%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 $755,000 $700,068 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 730,000 781,706 Eli Lilly & Co. sr. unsec. unsub. notes 5.95s, 2037 230,000 242,564 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 83,000 90,528 Express Scripts, Inc. sr. unsec. 207,000 217,802 GlaxoSmith Kline Capital, Inc. company guaranty sr. notes 5.65s, 2018 440,000 466,050 Hospira, Inc. sr. notes 6.05s, 2017 45,000 43,947 Hospira, Inc. sr. notes 5.55s, 2012 200,000 208,363 Merck & Co., Inc. sr. unsec. unsub. notes 5.85s, 2039 97,000 98,876 Merck & Co., Inc. sr. unsec. unsub. notes 5s, 2019 93,000 94,290 Novartis Securities Investment, Ltd. company guaranty sr. unsec. notes 5 1/8s, 2019 525,000 534,617 Pfizer, Inc. sr. unsec. notes 7.2s, 2039 483,000 573,520 Pfizer, Inc. sr. unsec. notes 6.2s, 2019 152,000 166,194 Roche Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2039 295,000 339,506 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 200,000 160,892 UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012 305,000 315,626 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 190,000 170,525 WellPoint, Inc. notes 7s, 2019 405,000 418,589 5,623,663 Technology (0.6%) Corning, Inc. sr. unsec. unsub. notes 6 5/8s, 2019 95,000 97,091 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 65,000 66,346 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 305,000 308,454 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6 1/8s, 2012 269,000 279,221 IBM Corp. sr. unsec. notes 5.7s, 2017 240,000 254,916 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 405,000 388,591 Nokia Corp. sr. unsec. notes 6 5/8s, 2039 (Finland) 79,000 83,418 Nokia Corp. sr. unsec. notes 5 3/8s, 2019 (Finland) 36,000 36,422 Xerox Corp. sr. notes 8 1/4s, 2014 261,000 271,028 Xerox Corp. sr. notes 6.4s, 2016 445,000 409,400 Xerox Corp. sr. unsec. notes 6.35s, 2018 540,000 481,950 2,676,837 Transportation (0.6%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 40,000 32,800 American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 215,000 201,563 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 135,000 147,095 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 160,000 163,718 Delta Air Lines, Inc. pass-through certificates Ser. 71-A, 6.821s, 2022 340,335 287,583 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 589,564 480,494 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 332,782 314,360 Union Pacific Corp. sr. unsec. bond 5.7s, 2018 50,000 50,268 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017 205,000 206,645 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 287,784 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 269,999 207,899 2,380,209 Putnam VT Income Fund 13 CORPORATE BONDS Principal AND NOTES (23.5%)* cont. amount Value Utilities and power (3.7%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 $150,000 $152,926 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 90,000 92,587 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 226,423 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 370,000 376,411 Beaver Valley II Funding debs. 9s, 2017 482,000 475,748 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 680,000 643,121 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 942,000 729,549 CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 515,000 545,828 CMS Energy Corp. unsub. notes 6.55s, 2017 20,000 17,850 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 105,000 109,281 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 195,000 186,889 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 80,000 81,241 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 1,375,000 935,000 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 75,000 77,894 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 490,000 514,147 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017 50,000 48,127 El Paso Natural Gas Co. sr. unsec. unsub. bonds Ser. *, 8 3/8s, 2032 380,000 413,338 Electricite de France 144A notes 6.95s, 2039 (France) 415,000 465,925 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 410,000 391,235 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 230,000 229,933 Indiantown Cogeneration LP 1st mtge. Ser. A-10, 9.77s, 2020 320,000 295,200 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 425,954 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 129,189 Kansas Gas & Electric bonds 5.647s, 2021 140,381 133,774 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 232,000 226,200 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 484,354 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 185,000 192,001 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 175,000 196,015 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 395,000 425,046 Northwestern Corp. sec. notes 5 7/8s, 2014 450,000 457,692 Oncor Electric Delivery Co. debs. 7s, 2022 106,000 111,944 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 170,663 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 235,000 237,765 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 223,379 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 450,000 407,149 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 445,082 438,771 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 265,000 267,462 Public Service Co. of Colorado 1st mtge. sec. bonds 5 1/8s, 2019 15,000 15,415 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 390,000 390,447 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 480,000 340,800 Southern Natural Gas. Co. 144A notes 5.9s, 2017 185,000 173,787 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.9s, 2013 430,000 438,860 CORPORATE BONDS Principal AND NOTES (23.5%)* cont. amount Value Utilities and power cont. Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 $50,000 $49,102 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 354,050 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 465,000 479,506 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 630,000 698,639 TransAlta Corp. sr. unsec. notes 5 3/4s, 2013 (Canada) 275,000 271,732 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 210,000 145,950 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 260,000 273,612 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 395,000 362,439 15,530,350 Total corporate bonds and notes (cost $104,361,806) $98,580,536 ASSET-BACKED SECURITIES (9.9%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 1.004s, 2035 $65,338 $22,332 FRB Ser. 05-4, Class A2C, 0.524s, 2035 100,771 85,855 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.464s, 2036 307,000 62,496 FRB Ser. 06-HE3, Class A2C, 0.464s, 2036 418,000 108,966 Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 (In default)  26,758 3 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 0.724s, 2029 984,798 426,829 American Express Credit Account Master Trust 144A Ser. 04-C, Class C, 0.819s, 2012 182,670 182,443 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 2.814s, 2036 388,000 5,257 FRB Ser. 03-8, Class M2, 2.064s, 2033 176,486 32,576 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 622,000 68,420 Ser. 04-1A, Class E, 6.42s, 2039 495,418 89,175 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.584s, 2033 21,651 2,655 FRB Ser. 06-W4, Class A2C, 0.474s, 2036 743,000 237,305 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.314s, 2033 147,181 97,494 FRB Ser. 05-WMC1, Class M1, 0.754s, 2035 177,000 76,110 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.504s, 2036 116,968 60,139 FRB Ser. 06-HE4, Class A5, 0.474s, 2036 455,304 270,779 FRB Ser. 06-HE7, Class A4, 0.454s, 2036 217,000 64,666 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 1.015s, 2033 379,141 140,282 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 173,000 152,863 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 1.316s, 2039 2,025,223 1,162,072 FRB Ser. 04-D, Class A, 0.698s, 2044 382,455 326,194 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 1.664s, 2038 277,796 166,677 FRB Ser. 03-SSRA, Class A, 1.014s, 2038 275,543 179,103 FRB Ser. 04-SSRA, Class A1, 0.914s, 2039 264,624 124,373 14 Putnam VT Income Fund ASSET-BACKED SECURITIES (9.9%)* cont. Principal amount Value Bear Stearns Asset Backed Securities, Inc. FRB Ser. 06-PC1, Class M9, 2.064s, 2035 $68,697 $687 FRB Ser. 05-HE1, Class M3, 1.244s, 2035 198,000 95,422 FRB Ser. 03-3, Class A2, 0.904s, 2043 694,882 468,542 FRB Ser. 05-3, Class A1, 0.764s, 2035 130,830 96,233 Capital Auto Receivables Asset Trust 144A Ser. 05-1, Class D, 6 1/2s, 2011 582,000 582,320 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.734s, 2035 133,073 59,087 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 1,877,630 130,529 Ser. 00-4, Class A6, 8.31s, 2032 2,632,261 1,847,239 Ser. 00-5, Class A6, 7.96s, 2032 1,237,451 916,758 Ser. 01-4, Class A4, 7.36s, 2033 1,790,402 1,535,592 Ser. 00-6, Class A5, 7.27s, 2031 341,587 282,815 Ser. 01-1, Class A5, 6.99s, 2032 3,569,038 2,897,937 Ser. 01-3, Class A4, 6.91s, 2033 1,940,909 1,598,958 Ser. 02-1, Class A, 6.681s, 2033 1,553,167 1,423,654 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.834s, 2035 134,000 98,485 FRB Ser. 04-6, Class 2A5, 0.704s, 2034 306,103 203,344 FRB Ser. 05-14, Class 3A2, 0.554s, 2036 61,578 47,710 Credit-Based Asset Servicing and Securitization 144A Ser. 06-MH1, Class B1, 6 1/4s, 2036 137,000 57,540 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 716,000 179,000 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 (In default)  49,089  Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 0.984s, 2035 64,804 29,136 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 0.854s, 2035 279,234 248,672 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.464s, 2036 493,000 172,198 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 83,508 78,961 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.644s, 2036 685,000 239,579 FRB Ser. 06-2, Class 2A3, 0.484s, 2036 1,287,000 335,226 GE Corporate Aircraft Financing, LLC 144A FRB Ser. 05-1A, Class C, 1.614s, 2019 513,000 307,800 Ser. 04-1A, Class B, 1.164s, 2018 21,391 17,754 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 814,000 773,165 GEBL 144A Ser. 04-2, Class D, 3.069s, 2032 235,334 14,120 Ser. 04-2, Class C, 1.169s, 2032 176,022 17,602 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2030 5,310,965 4,044,374 Ser. 97-2, Class A7, 7.62s, 2028 103,931 94,093 Ser. 97-6, Class A9, 7.55s, 2029 250,575 197,749 Ser. 97-4, Class A7, 7.36s, 2029 170,704 136,325 Ser. 97-3, Class A5, 7.14s, 2028 141,190 122,760 Ser. 97-6, Class A8, 7.07s, 2029 72,430 68,047 Ser. 98-4, Class A7, 6.87s, 2030 103,039 85,512 Ser. 97-7, Class A8, 6.86s, 2029 101,133 83,750 Ser. 98-6, Class A7, 6.45s, 2030 86,279 83,813 Ser. 99-1, Class A6, 6.37s, 2025 408,000 371,312 ASSET-BACKED SECURITIES (9.9%)* cont. Principal amount Value Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 $1,438,604 $935,092 Ser. 99-5, Class M1A, 8.3s, 2026 197,000 114,673 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 193,729 191,792 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.464s, 2036 1,916,000 505,003 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class D, 1.864s, 2030 400,000 40,000 FRB Ser. 05-1A, Class D, 1.844s, 2030 180,084 18,008 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 1.474s, 2036 792,845 293,353 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.644s, 2036 345,000 132,981 JPMorgan Mortgage Acquisition Corp. FRB Ser. 05-OPT2, Class M11, 2.564s, 2035 268,000 4,020 FRB Ser. 06-FRE1, Class A4, 0.604s, 2035 291,000 87,124 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 4,048,209 2,403,153 IFB Ser. 07-3, Class 4B, IO, 6.376s, 2037 1,679,546 171,347 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.317s, 2036 1,280,000 89,600 FRB Ser. 02-1A, Class FFL, 3.065s, 2037 2,075,000 311,250 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 F 2,003,492 871,519 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.934s, 2035 226,000 77,105 FRB Ser. 06-4, Class 2A4, 0.574s, 2036 331,000 87,261 FRB Ser. 06-1, Class 2A3, 0.504s, 2036 477,346 212,966 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.564s, 2032 1,626,445 975,867 Ser. 02-A IO, 0.3s, 2032 44,037,209 518,362 Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027 29,639 14,820 Ser. 04-2A, Class D, 5.389s, 2026 28,050 14,025 Ser. 04-2A, Class C, 4.741s, 2026 27,797 16,678 FRB Ser. 02-1A, Class A1, 1.015s, 2024 233,671 202,611 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.464s, 2036 174,000 68,979 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 192,300 85,559 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 0.994s, 2035 141,000 100,407 FRB Ser. 05-HE1, Class M3, 0.834s, 2034 141,000 86,798 FRB Ser. 06-NC4, Class M2, 0.614s, 2036 198,000 1,206 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 2.308s, 2039 500,000 100,000 Navigator CDO, Ltd. 144A FRB Ser. 03-1A, Class A1, 1.373s, 2015 109,817 99,681 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 37,451 35,269 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 609,571 506,029 FRB Ser. 03-4, Class M3, 2.364s, 2033 10,904 4,407 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.474s, 2036 410,000 152,286 FRB Ser. 06-2, Class A2C, 0.464s, 2036 410,000 101,768 Putnam VT Income Fund 15 ASSET-BACKED SECURITIES (9.9%)* cont. Principal amount Value Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 $521,350 $268,544 Ser. 00-D, Class A3, 6.99s, 2022 8,121 7,822 Ser. 01-D, Class A3, 5.9s, 2022 58,038 25,670 Ser. 02-C, Class A1, 5.41s, 2032 1,435,979 947,746 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 149,432 119,943 Ser. 01-B, Class A3, 6.535s, 2023 52,679 34,227 Origen Manufactured Housing Ser. 04-B, Class A2, 3.79s, 2017 7,568 7,410 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.144s, 2036 92,000 10,133 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.444s, 2036 639,000 213,269 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.504s, 2036 461,976 255,457 FRB Ser. 07-RZ1, Class A2, 0.474s, 2037 640,000 202,635 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 1.044s, 2035 320,080 222,173 Residential Asset Securities Corp. 144A Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default)  37,676 188 SAIL Net Interest Margin Notes 144A Ser. 04-4A, Class B, 7 1/2s, 2034 (In default)  98,270 1 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.964s, 2035 141,000 1,161 FRB Ser. 07-NC2, Class A2B, 0.454s, 2037 602,000 171,041 FRB Ser. 07-BR5, Class A2A, 0.444s, 2037 399,987 241,992 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.524s, 2036 704,000 166,364 FRB Ser. 06-FRE1, Class A2B, 0.494s, 2036 325,000 140,912 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.484s, 2036 333,000 188,350 FRB Ser. 06-3, Class A3, 0.474s, 2036 1,927,000 780,862 South Coast Funding 144A FRB Ser. 3A, Class A2, 2.156s, 2038 235,000 2,350 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.574s, 2036 331,000 7,683 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 1.602s, 2015 2,030,907 1,259,162 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 718,000 43,080 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.424s, 2037 3,920,330 2,195,385 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 0.634s, 2037 146,000 36,529 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 1.992s, 2044 (United Kingdom) 244,291 29,315 Total asset-backed securities (cost $71,041,064) $41,399,267 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.6%)* strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $45,696,000 $5,867,823 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.6%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $45,696,000 $5,781,483 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 45,696,000 318,767 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 45,696,000 356,886 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. Jun-10/4.235 27,793,000 1,500,822 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. Jun-10/4.230 27,793,000 1,495,263 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.030 33,440,000 3,398,842 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.030 33,440,000 629,675 Total purchased options outstanding (cost $11,586,263) $19,349,561 SENIOR LOANS (0.3%)* c Principal amount Value Affinion Group, Inc. bank term loan FRN Ser. B, 2.809s, 2013 $127,740 $120,395 Allison Transmission, Inc. bank term loan FRN Ser. B, 3.071s, 2014 124,728 98,580 First Data Corp. bank term loan FRN Ser. B1, 3.065s, 2014 63,530 47,489 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 4.092s, 2015 112,904 82,420 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 3.22s, 2014 5,105 3,455 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.616s, 2014 89,605 60,652 Intelsat Corp. bank term loan FRN Ser. B2, 2.819s, 2011 33,750 30,652 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.819s, 2013 33,760 30,661 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.819s, 2013 33,750 30,652 Lear Corp. bank term loan FRN 3.168s, 2013 114,307 79,491 16 Putnam VT Income Fund SENIOR LOANS (0.3%)* c cont. Principal amount Value Level 3 Communications, Inc. bank term loan FRN 3.155s, 2014 $129,000 $107,030 MetroPCS Wireless, Inc. bank term loan FRN 3.066s, 2013 50,816 48,269 National Bedding Co. bank term loan FRN 2.38s, 2011 55,293 47,183 Navistar Financial Corp. bank term loan FRN 4.271s, 2012 34,400 29,606 Navistar International Corp. bank term loan FRN 3.569s, 2012 94,600 81,415 Polypore, Inc. bank term loan FRN Ser. B, 2.59s, 2014 127,379 116,234 Spectrum Brands, Inc. bank term loan FRN 2.803s, 2013 (In default)  8,231 7,298 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 7.019s, 2013 (In default)  119,534 105,987 Sun Healthcare Group, Inc. bank term loan FRN 2.1s, 2014 21,507 18,873 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 3.175s, 2014 134,724 118,220 SunGard Data Systems, Inc. bank term loan FRN 2.462s, 2014 63,686 58,910 Travelport bank term loan FRN Ser. B, 3.146s, 2013 51,534 40,261 Travelport bank term loan FRN Ser. DD, 2.819s, 2013 26,678 20,859 TW Telecom, Inc. bank term loan FRN Ser. B, 2.32s, 2013 63,523 59,306 Total senior loans (cost $1,576,017) $1,443,898 MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $320,369 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 395,000 263,694 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 560,000 376,264 Total municipal bonds and notes (cost $1,307,512) $960,327 SHORT-TERM INVESTMENTS (32.3%)* Principal amount/shares Value Putnam Money Market Liquidity Fund e 92,659,321 $92,659,321 Manhattan Asset Funding Co., LLC, 0.40%, July 2, 2009 $6,100,000 6,099,932 SSgA Prime Money Market Fund i 7,200,000 7,200,000 U.S. Treasury Bills, for effective yields ranging from 0.50% to 0.66%, December 17, 2009 972,000 968,820 U.S. Treasury Bills, for effective yields ranging from 0.52% to 0.66%, November 19, 2009 # 8,350,000 8,329,559 U.S. Treasury Bills, zero%, November 19, 2009 i 4,245,000 4,240,755 Victory Receivables Corp. 0.38%, July 13, 2009 8,000,000 7,998,987 Working Capital Management Co. 0.60%, July 10, 2009 8,000,000 7,998,800 Total short-term investments (cost $135,497,970) $135,496,174 Total investments (cost $694,826,637) $678,307,628 Key to other fixed-income security abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNA Medium Term Notes Class A MTNB Medium Term Notes Class B PO Principal Only TBA To Be Announced Commitments * Percentages indicated are based on net assets of $419,970,800.  Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at June 30, 2009. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at June 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on the securities valuation inputs. (Note 1). i Securities purchased with cash or received, that were pledged to the fund for collateral on certain derivative contracts (Note 1). R Real Estate Investment Trust. At June 30, 2009, liquid assets totaling $272,007,718 have been designated as collateral for open forward commitments, swap contracts and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at June30, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at June 30, 2009. FUTURES CONTRACTS Unrealized OUTSTANDING at Number of Expiration appreciation 6/30/09 (Unaudited) contracts Value date (depreciation) Euro-Dollar 90 day (Short) 668 $165,881,100 Sep-09 $(2,756,259) Euro-Dollar 90 day (Short) 551 136,503,363 Dec-09 (3,160,512) Euro-Dollar 90 day (Short) 34 8,400,125 Mar-10 (212,867) U.S. Treasury Bond 20 yr (Long) 358 42,372,656 Sep-09 429,964 U.S. Treasury Note 2 yr (Short) 210 45,405,938 Sep-09 82,814 U.S. Treasury Note 5 yr (Short) 139 15,945,906 Sep-09 159,641 U.S. Treasury Note 10 yr (Long) 318 36,972,469 Sep-09 389,110 Total $(5,068,109) Putnam VT Income Fund 17 TBA SALE COMMITMENTS OUTSTANDING at 6/30/09 (proceeds receivable $1,993,281) (Unaudited) Principal Settlement Agency amount date Value FNMA, 5s, July 1, 2039 $1,000,000 7/31/09 $1,017,969 FNMA, 4 1/2s, July 1, 2039 1,000,000 7/31/09 997,500 Total $2,015,469 WRITTEN OPTIONS OUTSTANDING at 6/30/09 Expiration (premiums received $14,798,182) Contract date/ (Unaudited) amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing February 24, 2020. $32,893,000 Feb-10/5.080 $3,443,897 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.4% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 14,649,000 Nov-09/4.400 934,313 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 27,793,000 Jun-10/5.235 619,784 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing February 18, 2020. 44,455,000 Feb-10/5.215 5,066,092 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 9,347,000 May-12/5.51 1,049,014 WRITTEN OPTIONS OUTSTANDING at 6/30/09 Expiration (premiums received $14,798,182) Contract date/ (Unaudited) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. $27,793,000 Jun-10/5.23 $619,506 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 32,893,000 Feb-10/5.220 3,751,118 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.4% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 14,649,000 Nov-09/4.400 334,437 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 9,347,000 May-12/5.510 435,664 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 32,893,000 Feb-10/5.080 612,797 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 32,893,000 Feb-10/5.220 539,116 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing February 18, 2020. 44,455,000 Feb-10/5.215 713,946 Total $18,119,684 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $25,143,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $581,472 31,200,000  7/18/13 4.14688% 3 month USD-LIBOR-BBA (2,321,343) 190,306,000  9/10/10 3 month USD-LIBOR-BBA 3.22969% 6,835,610 23,619,000  9/15/10 3.08% 3 month USD-LIBOR-BBA (791,086) 101,350,000  9/18/10 3 month USD-LIBOR-BBA 2.86667% 3,080,072 70,840,000 399,228 10/14/18 3 month USD-LIBOR-BBA 4.30% 4,281,255 61,875,000 154,502 10/14/38 4.25% 3 month USD-LIBOR-BBA (1,202,602) 46,264,000 17,462 10/20/18 3 month USD-LIBOR-BBA 4.60% 3,666,695 41,955,000 (38,139) 10/20/10 3.00% 3 month USD-LIBOR-BBA (1,231,881) 13,780,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (1,098,620) 50,782,000  5/19/10 3.2925% 3 month USD-LIBOR-BBA (1,235,276) 32,274,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 1,317,549 919,000  9/16/38 3 month USD-LIBOR-BBA 4.66% 90,946 13,718,000  5/8/28 4.95% 3 month USD-LIBOR-BBA (1,654,759) Barclays Bank PLC 82,403,000  12/9/10 3 month USD-LIBOR-BBA 2.005% 1,062,896 41,744,000  12/9/20 3 month USD-LIBOR-BBA 2.91875% (3,631,847) 18 Putnam VT Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. $95,073,000 $ 9/17/13 3 month USD-LIBOR-BBA 3.4975% $3,957,410 73,931,000  9/18/38 4.45155% 3 month USD-LIBOR-BBA (4,620,316) 49,323,000  9/18/10 3 month USD-LIBOR-BBA 2.92486% 1,542,179 52,125,000  6/29/18 2.477% 3 month USD-LIBOR-BBA 4,847,927 37,802,000  2/24/16 2.77% 3 month USD-LIBOR-BBA 988,874 30,275,000  3/27/14 3 month USD-LIBOR-BBA 2.335% (560,586) 5,596,000  4/6/39 3.295% 3 month USD-LIBOR-BBA 809,828 15,731,000  5/11/39 3.8425% 3 month USD-LIBOR-BBA 812,630 Credit Suisse International 20,270,000  9/18/10 3 month USD-LIBOR-BBA 2.91916% 632,031 21,695,000  9/23/10 3 month USD-LIBOR-BBA 3.32% 801,452 55,216,000  10/9/10 3 month USD-LIBOR-BBA 2.81% 1,434,545 33,307,000 31,663 10/31/18 4.35% 3 month USD-LIBOR-BBA (1,888,178) 20,000,000  12/5/20 3 month USD-LIBOR-BBA 3.01% (1,560,722) 28,926,000  9/23/38 4.7375% 3 month USD-LIBOR-BBA (3,231,340) 53,520,000 (572,045) 12/10/38 2.69% 3 month USD-LIBOR-BBA 12,886,629 50,520,000 539,980 12/10/38 3 month USD-LIBOR-BBA 2.69% (12,164,284) 22,592,000  1/16/19 3 month USD-LIBOR-BBA 2.32% (2,399,159) 126,306,000  2/5/14 2.475% 3 month USD-LIBOR-BBA 1,015,698 41,068,000  2/5/29 3 month USD-LIBOR-BBA 3.35% (3,724,167) 6,290,000  4/28/39 3.50375% 3 month USD-LIBOR-BBA 690,989 8,000,000  6/23/19 3 month USD-LIBOR-BBA 4.054% 214,759 Deutsche Bank AG 36,747,000  4/21/14 2.51% 3 month USD-LIBOR-BBA 573,716 271,242,000  5/12/11 1.43% 3 month USD-LIBOR-BBA (31,004) 3,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% (29,563) 7,000,000  6/9/19 3 month USD-LIBOR-BBA 4.195% 281,730 35,980,000  9/24/10 3 month USD-LIBOR-BBA 3.395% 1,368,644 28,763,000 24,633 11/21/10 2.25% 3 month USD-LIBOR-BBA (462,655) 143,334,000  11/25/13 3 month USD-LIBOR-BBA 2.95409% 1,377,552 24,619,000  11/28/13 3 month USD-LIBOR-BBA 2.8725% 145,406 62,132,000  12/5/13 2.590625% 3 month USD-LIBOR-BBA 423,054 30,902,000  12/9/13 3 month USD-LIBOR-BBA 2.5225% (312,265) 55,136,000  12/15/18 3 month USD-LIBOR-BBA 2.80776% (3,991,947) 27,385,000  12/16/28 3 month USD-LIBOR-BBA 2.845% (4,644,078) 115,867,000  12/19/10 3 month USD-LIBOR-BBA 1.53429% 640,524 60,782,000  12/30/13 2.15633% 3 month USD-LIBOR-BBA 1,680,422 26,404,000  1/9/14 3 month USD-LIBOR-BBA 2.165% (539,330) 18,048,000  1/28/29 3 month USD-LIBOR-BBA 3.1785% (2,063,212) 126,381,000  1/30/11 3 month USD-LIBOR-BBA 1.45% 878,588 129,652,000  2/5/29 3 month USD-LIBOR-BBA 3.324% (12,233,755) 363,367,000  2/5/14 2.44661% 3 month USD-LIBOR-BBA 3,414,451 214,455,000  2/6/14 2.5529% 3 month USD-LIBOR-BBA 946,549 73,123,000  2/6/29 3 month USD-LIBOR-BBA 3.42575% (5,855,551) 116,174,000  2/10/14 2.5825% 3 month USD-LIBOR-BBA 377,553 36,943,000  2/10/29 3 month USD-LIBOR-BBA 3.4725% (2,722,849) 20,723,000  2/25/14 2.4675% 3 month USD-LIBOR-BBA 196,143 166,600,000  3/20/11 3 month USD-LIBOR-BBA 1.43% 892,936 50,800,000  3/23/11 3 month USD-LIBOR-BBA 1.45% 283,527 170,000,000  3/30/14 2.36% 3 month USD-LIBOR-BBA 3,017,677 78,000,000  3/30/21 3 month USD-LIBOR-BBA 3.125% (5,015,969) Putnam VT Income Fund 19 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International $23,109,000 $(665,539) 4/8/19 3 month USD-LIBOR-BBA 5.325% $2,623,049 JPMorgan Chase Bank, N.A. 7,968,000  3/5/18 4.325% 3 month USD-LIBOR-BBA (521,120) 24,386,000  3/7/18 4.45% 3 month USD-LIBOR-BBA (1,822,667) 6,050,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (957,991) 21,658,000  3/11/38 5.03% 3 month USD-LIBOR-BBA (3,532,414) 90,223,000  3/15/10 3 month USD-LIBOR-BBA 2.5% 1,747,795 47,089,000  3/20/13 3 month USD-LIBOR-BBA 3.145% 1,487,602 39,362,000  3/20/13 3 month USD-LIBOR-BBA 3.13% 1,220,584 54,877,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% 972,122 62,642,000  4/8/13 3 month USD-LIBOR-BBA 3.58406% 2,743,826 41,904,000  5/23/10 3 month USD-LIBOR-BBA 3.16% 971,795 96,058,000  5/28/11 3 month USD-LIBOR-BBA 1.3375% (196,999) 20,205,000 E  6/9/20 4.73% 3 month USD-LIBOR-BBA (943,574) 7,000,000  6/9/19 3 month USD-LIBOR-BBA 4.207% 288,921 51,744,000  6/9/11 3 month USD-LIBOR-BBA 1.7675% 307,029 44,069,000  6/10/11 3 month USD-LIBOR-BBA 1.81% 293,793 25,846,000  7/22/10 3 month USD-LIBOR-BBA 3.565% 1,065,768 82,878,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 3,347,298 20,205,000 E  6/11/20 4.735% 3 month USD-LIBOR-BBA (948,019) 20,044,000  6/16/19 4.09% 3 month USD-LIBOR-BBA (613,226) 12,673,000  6/19/19 3 month USD-LIBOR-BBA 3.8725% 150,017 19,684,000  10/23/13 3 month USD-LIBOR-BBA 3.535% 724,743 2,000,000  12/3/18 3 month USD-LIBOR-BBA 2.918% (124,512) 33,337,000  3/3/11 3 month USD-LIBOR-BBA 1.68283% 370,387 7,870,000  3/6/39 3.48% 3 month USD-LIBOR-BBA 840,559 146,000,000  3/20/19 3.20875% 3 month USD-LIBOR-BBA 4,993,180 78,184,000  3/23/16 3 month USD-LIBOR-BBA 2.6125% (3,041,683) 95,000,000  3/24/11 3 month USD-LIBOR-BBA 1.4625% 549,291 3,800,000  4/1/24 3 month USD-LIBOR-BBA 3.17% (347,272) 137,300,000  4/3/11 3 month USD-LIBOR-BBA 1.365% 46,292 48,410,000  4/3/13 1.963% 3 month USD-LIBOR-BBA 884,986 43,770,000  4/3/14 2.203% 3 month USD-LIBOR-BBA 1,245,887 38,300,000  4/3/10 3 month USD-LIBOR-BBA 1.168% 113,966 UBS, AG 92,318,000 3,068,806 11/10/28 4.45% 3 month USD-LIBOR-BBA (1,810,742) 141,820,000 (3,602,746) 11/10/18 3 month USD-LIBOR-BBA 4.45% 5,555,404 155,209,000  11/24/10 3 month USD-LIBOR-BBA 2.05% 2,173,207 Total $6,688,856 E See Note 1 to the financial statements regarding extended effective dates. CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. DJ ABX CMBX BBB Index  $1,632 $2,373,000 10/12/52 (134 bp) $2,010,412 Financial Security Assurance Holdings, Ltd, 6.4%, 12/15/66 Baa1  135,000 12/20/12 95 bp (37,512) Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14   655,000 3/20/12 (95 bp) (8,619) Meadwestvaco Corp., 6.85%, 4/1/12   63,000 3/20/18 (177 bp) (4,211) 20 Putnam VT Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC DJ ABX HE PEN AAA Series 6 Version 1 Index AAA $290,861 $1,833,023 7/25/45 18 bp $ (11,532) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 230,156 1,374,836 7/25/45 18 bp 3,349 DJ ABX HE PEN AAA Series 7 Version 1 Index A 937,696 1,591,000 F 8/25/37 9 bp (169,935) DJ CDX NA IG Series 12 Version 1 Index  (57,135) 1,515,000 6/20/14 (100 bp) (35,668) Citibank, N.A. DJ ABX HE PEN AAA Series 6 Version 1 Index AA 206,698 1,010,909 5/25/46 11 bp (200,174) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 93,062 523,643 7/25/45 18 bp 6,676 DJ ABX HE PEN AAA Series 6 Version 2 Index AA 94,393 534,648 5/25/46 11 bp (120,793) Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14   395,000 9/20/14 (105 bp) (10,105) Sara Lee Corp., 6 1/8%, 11/1/32   350,000 9/20/11 (43 bp) (787) Yum! Brands, Inc., 8 7/8%, 4/15/11   355,000 3/20/13 (65 bp) 1,199 Credit Suisse International DJ ABX HE AAA Series 7 Version 2 Index BB+ 157,620 $284,000 1/25/38 76 bp (52,540) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 456,229 2,547,554 7/25/45 18 bp 35,959 DJ ABX HE PEN AAA Series 6 Version 2 Index AA 1,592,170 3,621,591 5/25/46 11 bp 134,546 DJ ABX HE PEN AAA Series 7 Version 1 Index A 1,198,781 2,019,000 8/25/37 9 bp (204,424) DJ CDX NA HY Series 10 B1 53,267 507,300 6/20/13 500 bp (3,911) DJ CDX NA HY Series 10 B1 198,581 1,869,000 6/20/13 500 bp (12,074) DJ CMB NA CMBX AAA Index AAA 7,324 44,000 F 12/13/49 8 bp (3,619) DJ CMB NA CMBX AJ Index  (433,724) 1,349,000 F 2/17/51 (96 bp) 493,228 DJ CMBX NA AAA Series 4 Version 1 Index  (5,151,664) 12,471,000 F 2/17/51 (35 bp) (1,813,905) General Electric Capital Corp., 5 5/8%, 9/15/17 Aa2  565,000 12/20/13 530 bp 24,501 Liberty Mutual Insurance, 7 7/8%, 10/15/26   330,000 12/20/13 (210 bp) (4,333) Deutsche Bank AG DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 66,490 349,186 7/25/45 18 bp 8,885 DJ ABX HE PEN AAA Series 6 Version 2 Index AA 372,475 1,028,425 5/25/46 11 bp (41,447) DJ CDX NA IG Series 11 Index Baa1 127,843 7,970,000 12/20/13 150 bp 71,216 General Electric Capital Corp., 6%, 6/15/12 Aa2  910,000 9/20/13 109 bp (100,034) Goldman Sachs International DJ ABX HE AAA Index BB+ 147,593 628,000 1/25/38 76 bp (320,200) DJ ABX HE PEN AAA Series 6 Version 2 Index AA 201,802 486,271 5/25/46 11 bp 6,081 DJ CDX NA CMBX AAA Index AAA 27,066 740,000 3/15/49 7 bp (111,677) JPMorgan Chase Bank, N.A. DJ ABX HE PEN AAA Series 6 Version 2 Index AA 227,698 1,084,309 5/25/46 11 bp (208,717) DJ ABX HE PEN AAA Series 6 Version 2 Index AA 379,405 1,032,595 5/25/46 11 bp (36,195) GATX Corp., 8.875%, 6/1/09   235,000 3/20/16 (100 bp) 15,282 Lexmark International, Inc., 5.9%, 6/1/13   405,000 6/20/13 (113 bp) 3,899 Nextel Communications, 7 3/8%, 8/1/15   245,000 9/20/13 (540 bp) 12,713 Merrill Lynch International Kinder Morgan, Inc., 6 1/2%, 9/1/12   232,000 9/20/12 (128 bp) (348) Morgan Stanley Capital Services, Inc. DJ CDX NA IG Series 12 Version 1 Index  (136,632) 3,363,000 6/20/14 (100 bp) (88,979) DJ CDX NA IG Series 12 Version 1 Index  (3,615,589) 81,449,000 6/20/14 (100 bp) (2,461,516) DJ CMB NA CMBX AAA Index AAA 1,100,020 10,136,500 2/17/51 35 bp (1,612,994) Total $(4,848,303) * Payments related to the reference debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at June 30, 2009. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. Putnam VT Income Fund 21 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in activemarkets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of June 30, 2009: Valuation inputs Level 1 Level 2 Level 3 Asset-backed securities $ $40,527,748 $871,519 Corporate  98,580,536  Mortgage-backed securities  192,326,751  Municipal bonds and notes  960,327  Purchased options outstanding  19,349,561  Senior loans  1,443,898  U.S. Government and Agency Mortgage Obligations  179,778,662  U.S. Treasury Obligations  8,972,452  Short-term investments 99,859,321 35,636,853  Totals by level $99,859,321 $577,576,788 $871,519 Level 1 Level 2 Level 3 Other financial instruments: $(5,068,109) $(18,294,600)  Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. The following is a reconciliation of Level 3 assets as of June 30, 2009: Change in net Balance as of Accrued unrealized Net transfers in December 31, discounts/ Realized appreciation Net and/or out of Balance as of Investments in securities: 2008 premiums gain/(loss) (depreciation) purchases/sales Level 3 June 30, 2009 Asset-backed securities $1,319,242 $ $(25,985) $(395,750) $(25,988) $ $871,519 Mortgage-backed securities 1,277,977     (1,277,977)  Total $2,597,219 $ $(25,985) $(395,750) $(25,988) $(1,277,977) $871,519 The accompanying notes are an integral part of these financial statements. 22 Putnam VT Income Fund Statement of assets and liabilities 6/30/09 (Unaudited) Assets Investment in securities, at value, including of securities on loan (Note 1): Unaffiliated issuers (identified cost $602,167,316) $585,648,307 Affiliated issuers (identified cost $92,659,321) (Note 6) 92,659,321 Cash 769,051 Interest and other receivables 4,299,691 Receivable for shares of the fund sold 328,763 Receivable for investments sold 207,009,690 Receivable for sales of delayed delivery securities (Notes 1 and 7) 1,983,167 Unrealized appreciation on swap contracts (Note 1) 105,595,359 Premium paid on swap contracts (Note 1) 14,273,213 Total assets 1,012,566,562 Liabilities Payable for variation margin (Note 1) 92,273 Payable for investments purchased 254,594,087 Payable for purchases of delayed delivery securities (Notes 1 and 7) 171,047,763 Payable for shares of the fund repurchased 182,177 Payable for compensation of Manager (Note 2) 436,758 Payable for investor servicing fees (Note 2) 10,001 Payable for custodian fees (Note 2) 31,199 Payable for Trustee compensation and expenses (Note 2) 130,935 Payable for administrative services (Note 2) 1,806 Payable for distribution fees (Note 2) 35,594 Payable for receivable purchase agreement (Note 2) 217,466 Written options outstanding, at value (premiums received $14,798,182) (Notes 1 and 3) 18,119,684 Premium received on swap contracts (Note 1) 12,405,136 Unrealized depreciation on swap contracts (Note 1) 103,754,806 TBA sales commitments, at value (proceeds receivable $1,993,281) (Note 1) 2,015,469 Collateral on derivative contracts, at value (Note 1) 28,032,053 Interest payable (Note 2) 1,351,251 Other accrued expenses 137,304 Total liabilities 592,595,762 Net assets $419,970,800 Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $520,218,582 Undistributed net investment income (Note 1) 16,025,566 Accumulated net realized loss on investments (Note 1) (93,495,128) Net unrealized depreciation of investments (22,778,220) Total  Representing net assets applicable to capital shares outstanding $419,970,800 Computation of net asset value Class IA Net Assets $242,609,508 Number of shares outstanding 23,413,356 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.36 Computation of net asset value Class IB Net Assets $177,361,292 Number of shares outstanding 17,226,032 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.30 Statement of operations Six months ended 6/30/09 (Unaudited) Investment income Interest (including interest income of $87,584 from investments in affiliated issuers) (Note 6) $17,578,257 Total investment income 17,578,257 Expenses Compensation of Manager (Note 2) 1,267,501 Investor servicing fees (Note 2) 58,067 Custodian fees (Note 2) 30,632 Trustee compensation and expenses (Note 2) 22,024 Administrative services (Note 2) 16,409 Distribution fees  Class IB (Note 2) 206,530 Interest expense (Note 2) 1,351,251 Other 164,713 Fees reimbursed by Manager (Note 2) (426,639) Total expenses 2,690,488 Expense reduction (Note 2) (3,017) Net expenses 2,687,471 Net investment income 14,890,786 Net realized gain on investments (Notes 1 and 3) 4,112,819 Net realized gain on swap contracts (Note 1) 3,698,931 Net realized loss on futures contracts (Note 1) (1,481,459) Net unrealized appreciation of investments futures contracts, swap contracts, written options, and TBA sale commitments during the period 60,507,656 Net gain on investments 66,837,947 Net increase in net assets resulting from operations $81,728,733 The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 23 Statement of changes in net assets Putnam VT Income Fund Six months ended Year ended 6/30/09* 12/31/08 Increase (decrease) in net assets Operations: Net investment income $14,890,786 $27,173,160 Net realized gain (loss) on investments 6,330,291 (93,140,222) Net unrealized appreciation (depreciation) of investments 60,507,656 (64,677,254) Net increase (decrease) in net assets resulting from operations 81,728,733 (130,644,316) Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (14,788,211) (23,950,417) Class IB (10,530,791) (17,430,226) Increase in capital from settlement payment (Note 8)  55,580 Decrease from capital share transactions (Note 4) (19,968,739) (109,852,436) Total increase (decrease) in net assets 36,440,992 (281,821,815) Net assets: Beginning of period 383,529,808 665,351,623 End of period (including undistributed net investment income of $16,025,566 and $26,453,782, respectively) $419,970,800 $383,529,808 * Unaudited The accompanying notes are an integral part of these financial statements. 24 Putnam VT Income Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a,b Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non - recurring reimbursements Net asset value, end of period Total return at net asset value (%) c,d Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,c,e Ratio of expenses to average net assets, excluding interest expense (%) b,c,e Ratio of net investment income (loss) to average net assets (%) b Portfolio turnover (%) Putnam VT Income Fund (Class IA) 6/30/09 $9.02 .37 1.62 1.99 (.65)  (.65)  $10.36 23.10* $242,610 .63* i .29* 3.84* 180.83* f 12/31/08 12.68 .57 (3.39) (2.82) (.84)  (.84)  g,h 9.02 (23.78) 221,192 .58 .58 4.97 208.37 f 12/31/07 12.70 .65 .02 .67 (.69)  (.69)  12.68 5.45 379,470 .57 .57 5.25 228.92 f 12/31/06 12.69 .54 .04 .58 (.57)  (.57)  12.70 4.83 437,298 .57 .57 4.39 201.13 f 12/31/05 12.96 .52 (.20) .32 (.45) (.14) (.59)  12.69 2.60 530,341 .61 .61 4.06 336.25 f 12/31/04 12.91 .38 .22 .60 (.55)  (.55)  12.96 4.72 637,568 .66 .66 3.01 401.71 Putnam VT Income Fund (Class IB) 6/29/05 $8.96 .35 1.60 1.95 (.61)  (.61)  $10.30 22.81* $177,361 .76* i .42* 3.72* 180.83* f 12/30/04 12.59 .54 (3.36) (2.82) (.81)  (.81)  g,h 8.96 (23.93) 162,338 .83 .83 4.75 208.37 f 12/30/03 12.61 .62 .02 .64 (.66)  (.66)  12.59 5.22 285,881 .82 .82 5.00 228.92 f 12/30/02 12.61 .50 .04 .54 (.54)  (.54)  12.61 4.52 300,246 .82 .82 4.09 201.13 f 12/30/01 12.88 .48 (.20) .28 (.41) (.14) (.55)  12.61 2.36 292,152 .86 .86 3.81 336.25 f 12/30/00 12.84 .34 .22 .56 (.52)  (.52)  12.88 4.43 278,617 .91 .91 2.71 401.71 * Not annualized  Unaudited a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to June 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 6/30/09 0.11% 12/31/08 0.17 12/31/07 0.14 12/31/06 0.16 12/31/05 0.10 12/31/04 0.04 c The charges and expenses at the insurance company separate account level are not reflected. d Total return assumes dividend reinvestment. e Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). f Portfolio turnover excludes dollar roll transactions. g Amount represents less than $0.01 per share. h Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008 (Note 8). i Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.34% of average net assets as of June 30, 2009 (Note 2). The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 25 Notes to financial statements 6/30/09 (Unaudited) Note 1: Significant accounting policies Putnam VT Income Fund (the fund), is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks current income consistent with what Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC, believes to be prudent risk by investing in investment-grade and high-yield bonds, and U.S. government securities. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the balance sheet date through the date that the financial statements were issued, August 7, 2009, have been evaluated in the preparation of the financial statements. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price 26 Putnam VT Income Fund for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. G) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. H) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk , is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. I) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. J) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio; collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. K) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. L) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Putnam VT Income Fund 27 Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. M) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. N) Federal taxes It is the policy of the fund to distribute all of its taxable (for tax exempt and municipal bond funds exclude taxable) income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At December 31, 2008, the fund had a capital loss carryover of $84,472,035 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $3,719,524 12/31/13 80,752,511 12/31/16 The aggregate identified cost on a tax basis is $715,944,469, resulting in gross unrealized appreciation and depreciation of $29,887,537 and $67,524,378, respectively, or net unrealized depreciation of $37,636,841. O) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. P) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Q) Beneficial interest At June 30, 2009, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 64.6% of the fund is owned by accounts of one group of insurance companies. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of the first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion and 0.38% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through July 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the period ended June 30, 2009, Putnam Management waived $426,639 of its management fee from the fund. Putnam Management has contractually agreed, from August 1, 2009 through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.45% based on the funds average net assets. Putnam Management has also contractually agreed from August 1, 2009 through July 31, 2010, to limit the funds expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plan) to an annual rate of 0.20% of the funds average net assets. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into Agreements with other registered investment companies (each a Seller) managed by Putnam Management. Under the Agreements, the Seller sold to the fund the right to receive, in the aggregate, $843,827 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF and is included in the Statement of assets and liabilities in Payable for investments purchased. Future payments under the Agreements are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreements will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable, which is included in the Statement of operations in Interest expense. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the six months period ended June 30, 2009 are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Fiduciary Trust Company (PFTC), an affiliate of Putnam Management, and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the six months period ended June 30, 2009, the funds expenses were reduced by $3,017 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $452, as a quarterly retainer, has been allocated to the fund, and an additional 28 Putnam VT Income Fund fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) pursuant to Rule12b-1under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3: Purchases and sales of securities During the six months ended June 30, 2009, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $660,471,100 and $806,697,053, respectively. There were no purchases or sales of U.S. government securities. Written option transactions during the period ended June 30, 2009 are summarized as follows: Contract Premiums amounts received Written options outstanding at beginning of period $268,474,000 $12,755,397 Options opened 55,586,000 2,042,785 Options exercised   Options expired   Options closed   Written options outstanding at end of period $ 324,060,000 $14,798,182 Note 4: Capital shares At June 30, 2009, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/09 Year ended 12/31/08 Six months ended 6/30/09 Year ended 12/31/08 Shares Amount Shares Amount Shares Amount Shares Amount Putnam VT Income Fund Shares sold 196,870 $1,912,101 430,205 $4,922,844 225,697 $2,194,496 302,472 $3,662,497 Shares issued in connection with reinvestment of distributions 1,635,864 14,788,211 2,036,600 23,950,417 1,171,389 10,530,791 1,491,037 17,430,226 Subtotal 1,832,734 16,700,312 2,466,805 28,873,261 1,397,086 12,725,287 1,793,509 21,092,723 Shares repurchased (2,946,046) (27,944,416) (7,862,687) (88,172,451) (2,297,759) (21,449,922) (6,378,163) (71,645,969) Net decrease (1,113,312) $(11,244,104) (5,395,882) $(59,299,190) (900,673) $(8,724,635) (4,584,654) $(50,553,246) Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of June 30, 2009: Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Balance sheet location Market value Balance sheet location Market value Credit contracts Receivables $2,827,946 Payables $7,676,249 Investments, Receivables, Payables, Net assets  Unrealized Net assets  Unrealized Interest rate contracts appreciation / (depreciation) 123,178,503* appreciation / (depreciation) 120,327,879* Total $126,006,449 $128,004,128 * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the six months ended June 30, 2009 (see Note 1): Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Forward currency under Statement 133 Options Futures contracts Swaps Total Credit contracts $ $ $ $(5,999,930) $(5,999,930) Interest rate contracts (1,857,627) (1,481,459)  9,698,861 6,359,775 Total $(1,857,627) $(1,481,459) $ $3,698,931 $359,845 Putnam VT Income Fund 29 The following is a summary of unrealized gains or losses of derivative instruments on the Statement of operations for the six months ended June 30, 2009 (see Note 1): Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Forward currency under Statement 133 Options Futures contracts Swaps Total Credit contracts $ $ $ $ 1,303,087 $ 1,303,087 Interest rate contracts (10,520,186) 691,615  27,670,904 17,842,333 Total $(10,520,186) $ 691,615 $ $28,973,991 $ 19,145,420 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $87,584 for the period ended June 30, 2009. During the period ended June 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $144,858,931 and $52,199,610, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. In August 2008, the fund received a payment from Putnam Management for $55,580 related to restitution payments in connection with a distribution plan approved by the SEC. These amounts can be found in the increase in capital from settlement payments line item in the prior year Statement of changes in net assets. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 10: Other At their July 2009 meeting, the Board of Trustees approved a new management contract for the fund, which will be submitted to shareholders for approval at a meeting expected to be held in the fourth quarter of 2009. Under the proposed management contract, management fee breakpoints would be determined by reference to the assets of all of the open-end Putnam Funds, rather than only the assets of the fund. 30 Putnam VT Income Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually for each fund whether to approve the continuance of the management contract with Putnam Investment Management (Putnam Management), and with respect to certain funds in Putnam Variable Trust, the sub-management contract between Putnam Management and its affiliate, Putnam Investments Limited (PIL), and the sub-advisory contract among Putnam Management, PIL and another affiliate, Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract  and with respect to certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts  effective July 1, 2009. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers pending other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Consideration of strategic pricing proposal The Trustees considered that the Contract Committee had been engaged in a detailed review of Putnam Managements strategic pricing proposal that was first presented to the Committee at its May 2009 meeting. The proposal included proposed changes to the basic structure of the management fees in place for all open-end funds (except the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund), including implementation of a breakpoint structure based on the aggregate net assets of all such funds in lieu of the individual breakpoint structures in place for each fund, as well as implementation of performance fees for certain funds. In addition, the proposal recommended substituting separate expense limitations on investor servicing fees and on other expenses as a group in lieu of the total expense limitations in place for many funds. While the Contract Committee noted the likelihood that the Trustees and Putnam Management would reach agreement on the strategic pricing matters in later months, the terms of the management contracts required that the Trustees approve the continuance of the contracts in order to prevent their expiration at June 30, 2009. The Contract Committees recommendations in June reflect its conclusion that the terms of the contractual arrangements for each fund continued to be appropriate for the upcoming term, absent any possible agreement with respect to the matters addressed in Putnam Managements proposal. The Trustees were mindful of the significant changes that had occurred at Putnam Management in the past two years, including a change of ownership, the installation of a new senior management team at Putnam Management, the substantial decline in assets under management resulting from extraordinary market forces as well as continued net redemptions in many funds, the introduction of new fund products representing novel investment strategies and the introduction of performance fees for certain new funds. The Trustees were also mindful that many other leading firms in the industry had also been experiencing significant challenges due to the changing financial and competitive environment. For these reasons, even though the Trustees believed that the current contractual arrangements in place between the funds and Putnam Management and its affiliates have served shareholders well and continued to be appropriate for the near term, the Trustees believed that it was an appropriate time to reconsider the current structure of the funds contractual arrangements with Putnam Management with a view to possible changes that might better serve the interests of shareholders in this new environment. The Trustees concluded their review of Putnam Managements strategic pricing proposal in July 2009, and their considerations regarding the proposal are discussed below under the heading Subsequent approval of strategic pricing proposal. With the exception of the discussion under this heading, the following discussion generally addresses only the Trustees reasons for recommending the continuance of the current contractual arrangements as, at the time the Trustees determined to make this recommendation, the Trustees had not yet reached any conclusions with respect to the strategic pricing proposal. Putnam VT Income Fund 31 Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical fee schedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust at that time but, as indicated above, based on their detailed review of the current fee structure, were prepared to consider possible changes to these arrangements that might better serve the interests of shareholders in the future. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2008 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual management fee Total expenses (percentile rank) (percentile rank) Putnam VT Income Fund 39th 36th The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result o fdeclining net assets and the natural operation of fee breakpoints. The Trustees expressed their intention to monitor the funds percentile rankings in management fees and in total expenses to ensure that fees and expenses of the funds continue to meet evolving competitive standards. The Trustees noted that the expense ratio increases described above were being controlled by expense limitations initially implemented in January 2004. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception and, while the Contract Committee was reviewing proposed alternative expense limitation arrangements as noted above, the Trustees received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2010, or such earlier time as the Trustees and Putnam Management reach agreement on alternative arrangements. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2009, or until such earlier time as the Trustees and Putnam Management reach agreement on alternative expense limitation arrangements, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation was not applied to your fund because it had a below-average expense ratio relative to its custom peer group.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, as a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at that time but, as noted above, were in the process of reviewing a proposal to eliminate individual fund breakpoints for all of the open-end funds (except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund) in favor of a breakpoint structure based on the aggregate net assets of all such funds. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance 32 Putnam VT Income Fund of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the disappointing investment performance of many of the funds for periods ended March 31, 2009. They discussed with senior management of Putnam Management the factors contributing to such underperformance and the actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers including increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees also recognized the substantial improvement in performance of many funds since the implementation of those changes. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that the funds class IA share cumulative total return performance at net asset value was in particular percentiles of its Lipper Inc. peer group for the one-year, three-year and five-year periods ended March 31, 2009. This information is shown in the following table. (Results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best-performing funds and the 100th percentile denotes the worst-performing funds. Past performance is not a guarantee of future returns. One-year Three-year Five-year period period period percentile percentile percentile rank (# of rank (# of rank (# of funds in funds in funds in IA Share as of 3/31/09 category) category) category) Putnam VT Income Fund 90th (39) 88th (38) 87th (37) Lipper VP (Underlying Funds)  Corporate Debt Funds A-Rated The Trustees noted the disappointing performance for certain of the funds in Putnam Variable Trust, as well as certain circumstances that may have contributed to that performance and the actions taken by Putnam Management to address these funds performance, as detailed below. The Trustees also considered the four broad initiatives that Putnam Management has implemented to improve its investment approach, to reduce the likelihood of fourth quartile results, and to deliver on its long-term investment goals. Specifically, Putnam Management has: 1. Increased accountability and reduced complexity in the portfolio management process for the Putnam equity funds by replacing a team management structure with a decision-making process that vests full authority and responsibility with individual portfolio managers; 2. Clarified Putnam Managements investment process by affirming a fundamental-driven approach to investing, with quantitative analysis providing additional input for investment decisions; 3. Strengthened Putnam Managements large-cap equity research capability by adding multiple new investment personnel to the team and by bringing U.S. and international research under common leadership; and 4. Realigned compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. The Trustees noted the disappointing performance for your fund for the one-year, three-year and five-year periods ended March 31, 2009. The Trustees considered Putnam Managements belief that significant volatility and illiquidity in the taxable fixed-income markets contributed to the funds relative underperformance during these periods. In addition, the Trustees considered Putnam Managements decision to implement initiative 4 described above. The Trustees also considered Putnam Managements continued belief that the funds investment strategy and process are designed to produce attractive relative performance over longer periods, and noted improvements in the funds recent year-to-date performance as of March 31, 2009 as the markets began to show signs of stabilizing. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policy commencing in 2009, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continue to be allocated to the payment of fund expenses, although the amount allocated for this purpose has declined in recent years. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam VT Income Fund 33 The Trustees annual review of Putnam Variable Trusts management contract also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Investor Services, Inc., each of which provides benefits to affiliates of Putnam Management. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. Subsequent approval of strategic pricing proposal As mentioned above, at a series of meetings beginning in May 2009 and ending on July 10, 2009, the Contract Committee and the Trustees engaged in a detailed review of Putnam Managements strategic pricing proposal. Following this review, the Trustees of each fund, including all of the Independent Trustees, voted unanimously on July 10, 2009 to approve proposed management contracts reflecting the proposal, as modified based on discussions between the Independent Trustees and Putnam Management, for each fund. In considering the proposed contracts, the Independent Trustees focused largely on the specific proposed changes described below relating to management fees. They also took into account the factors that they considered in connection with their most recent annual approval on June 12, 2009 of the continuance of the funds current management contracts and the extensive materials that they had reviewed in connection with that approval process, as described above. The proposed management contracts are subject to shareholder approval. The Trustees have called a shareholder meeting for each of the funds for November 19, 2009 and have recommended unanimously that shareholders approve the proposed contracts.  Considerations relating to Fund Family fee rate calculations. The Independent Trustees considered that the proposed management contracts would change the manner in which fund shareholders share in potential economies of scale associated with the management of the funds. Under the current management contracts, shareholders of a fund benefit from increased fund size through reductions in the effective management fee paid to Putnam Management once the funds net assets exceed the first breakpoint in the funds fee schedule ($500 million for most funds). Conversely, in the case of funds with net assets above the level of the first breakpoint, the effective management fee increases as the funds average net assets decline below a breakpoint. These breakpoints are measured solely by the net assets of each individual fund and are not affected by possible growth (or decline) of net assets of other funds in the Fund Family. (Fund Family for purposes of this discussion refers to all open-end mutual funds sponsored by Putnam Management, except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund.) Under the proposed management contracts, potential economies of scale would be shared ratably among shareholders of all funds, regardless of their size. The management fees paid by a fund (and indirectly by shareholders) would no longer be affected by the growth (or decline) of assets of the particular fund, but rather would be affected solely by the growth (or decline) of the aggregate net assets of all funds in the Fund Family, regardless of whether the net assets of the particular fund are growing or declining. The table below shows the proposed effective management fee rate for your fund, based on June 30, 2009 net assets of the Fund Family ($52.3 billion). This table also shows the effective management fee rate payable by your fund under its current management contract, based on the net assets of the fund as of June 30, 2009. Finally, this table shows the difference in the effective management fees, based on net assets as of June 30, 2009, between the proposed management contract and the current contract. Proposed Current Effective Effective Contractual Contractual Name of Fund Rate Rate Difference Putnam VT Income Fund 0.412% 0.650% (0.238%) As shown in the foregoing table, based on June 30, 2009 net asset levels, the proposed management contract would provide for payment of a management fee rate that is lower for your fund than the management fee rate payable under the current management contract. For a small number of funds (although not your fund), the management fee rate would be slightly higher under the proposed contract at these asset levels, but by only immaterial amounts. In the aggregate, the financial impact on Putnam Management of implementing this proposed change for all funds at June 30, 2009 net asset levels is a reduction in annual management fee revenue of approximately $24.0 million. (Putnam Management has already incurred a significant portion of this revenue reduction through the waiver of a portion of its current management fees for certain funds pending shareholder consideration of the proposed management contracts. Putnam is not obliged to continue such waivers beyond July 31, 2010 in the event that the proposed contracts are not approved by shareholders.) The Independent Trustees carefully considered the implications of this proposed change under a variety of economic circumstances. They considered the fact that at current asset levels the management fees paid by the funds under the proposed contract would be lower for almost all funds, and would not be materially higher for any fund. They considered the possibility that under some circumstances, the current management contract could result in a lower fee for a particular fund than the proposed management contract. Such circumstances might occur, for example, if the aggregate net assets of the Fund Family remain largely unchanged and the net assets of an individual fund grew substantially, or if the net assets of an individual fund remain largely unchanged and the aggregate net assets of the Fund Family declined substantially. The Independent Trustees noted that future changes in the net assets of individual funds are inherently unpredictable and that experience 34 Putnam VT Income Fund has shown that funds often grow in size and decline in size over time depending on market conditions and the changing popularity of particular investment styles and asset classes. They noted that, while the aggregate net assets of the Fund Family have changed substantially over time, basing a management fee on the aggregate level of assets of the Fund Family would likely reduce fluctuations in costs paid by individual funds and lead to greater stability and predictability of fund operating costs over time. The Independent Trustees considered that the proposed management contract would likely be advantageous for newly organized funds that have yet to attract significant assets and for funds in specialty asset classes that are unlikely to grow to a significant size. In each case, such funds would participate in the benefits of scale made possible by the aggregate size of the Fund Family to an extent that would not be possible based solely on their individual size. The Independent Trustees also considered that for funds that have achieved or are likely to achieve considerable scale on their own, the proposed management contract could result in sharing of economies which might lead to slightly higher costs under some circumstances, but they noted that any such increases are immaterial at current asset levels and that over time such funds are likely to realize offsetting benefits from their opportunity to participate, both through the exchange privilege and through the Fund Family breakpoint fee structure, in the improved growth prospects of a diversified Fund Family able to offer competitively priced products. The Independent Trustees noted that the implementation of the proposed management contracts would result in a reduction in aggregate fee revenues for Putnam Management at current asset levels. They also noted that applying various projections of growth equally to the aggregate net assets of the Fund Family and to the net assets of individual funds also showed revenue reductions for Putnam Management. They recognized, however, the possibility that under some scenarios Putnam Management might realize greater future revenues, with respect to certain funds, under the proposed contracts than under the current contracts, but considered such circumstances to be both less likely and inherently unpredictable. The Independent Trustees considered the extent to which Putnam Management may realize economies of scale in connection with the management of the funds. In this regard, they considered the possibility that such economies of scale as may exist in the management of mutual funds may be associated more closely with the size of the aggregate assets of the mutual fund complex than with the size of any individual fund. In this regard the Independent Trustees considered the financial information provided to them by Putnam Management over a period of many years regarding the allocation of costs involved in calculating the profitability of its mutual fund business as a whole and the profitability of individual funds. The Independent Trustees noted that the methodologies for such cost allocations had been reviewed on a number of occasions in the past by independent financial consultants engaged by the Independent Trustees. The Independent Trustees noted that these methodologies support Putnam Managements assertion that many of its operating costs and any associated economies of scale are related more to the aggregate net assets under management in various sectors of its business than to the size of individual funds. They noted that on a number of occasions in the past the Independent Trustees had separately considered the possibility of calculating management fees in whole or in part based on aggregate net assets of the Putnam funds. The Independent Trustees considered the fact that the proposed contracts would result in a sharing among the affected funds of economies of scale that for the most part are now enjoyed by the larger funds, without materially increasing the current costs of any of the larger funds. They concluded that this sharing of economies among funds was appropriate in light of the diverse investment opportunities available to shareholders of all funds through the existence of the exchange privilege. They also considered that the proposed change in management fee structure would allow Putnam Management to introduce new investment products at more attractive pricing levels than may be currently be the case. After considering all of the foregoing, the Independent Trustees concluded that the proposed calculation of management fees based on the aggregate net assets of the Fund Family represented a fair and reasonable means of sharing possible economies of scale among the shareholders of all funds.  Considerations relating to addition of fee rate adjustments based on investment performance for certain funds. The Independent Trustees considered that Putnams proposal to add fee rate adjustments based on investment performance to the management contracts of certain funds reflected a desire by Putnam Management to align its fee revenues more closely with investment performance in the case of certain funds. They noted that Putnam Management already has a significant financial interest in achieving good performance results for the funds it manages. Putnam Managements fees are based on the assets under its management (whether calculated on an individual fund or complex-wide basis). Good performance results in higher asset levels and therefore higher revenues to Putnam Management. Moreover, good performance also tends to attract additional investors to particular funds or the complex generally, also resulting in higher revenues. Nevertheless, the Independent Trustees concluded that adjusting management fees based on performance for certain selected funds could provide additional benefits to shareholders. The Independent Trustees noted that Putnam Management proposed the addition of performance adjustments only for certain of the funds and considered whether similar adjustments might be appropriate for other funds. (Putnam Management did not propose the addition of performance adjustments for any of the funds in Putnam Variable Trust.) In this regard, they considered Putnam Managements belief that the addition of performance adjustments would be most appropriate for shareholders of U.S. growth funds, international equity funds and Putnam Global Equity Fund. They also considered Putnam Managements view that it would continue to monitor whether performance fees would be appropriate for other funds. Accordingly, the Independent Trustees concluded that it would be desirable to gain further experience with the operation of performance adjustments for certain funds and the markets receptivity to such fee structures before giving further consideration to whether similar performance adjustments would be appropriate for other funds as well.  Considerations relating to standardization of payment terms. The proposed management contracts for all funds provide that management fees will be computed and paid monthly within 15 days after the end of each month. The current contracts of the funds contain quarterly computation and payment terms in some cases. These differences largely reflect practices in place at earlier times when many of the funds were first organized. Under the proposed contract, certain funds would make payments to Putnam Management earlier than they do under their current contract. This would reduce a funds Putnam VT Income Fund 35 opportunity to earn income on accrued but unpaid management fees by a small amount, but would not have a material effect on a funds operating costs. The Independent Trustees considered the fact that standardizing the payment terms for all funds would involve an acceleration in the timing of payments to Putnam Management for some funds and a corresponding loss of a potential opportunity for such funds to earn income on accrued but unpaid management fees. The Independent Trustees did not view this change as having a material impact on shareholders of any fund. In this regard, the Independent Trustees noted that the proposed contracts conform to the payment terms included in management contracts for all Putnam funds organized in recent years and that standardizing payment terms across all funds would reduce administrative burdens for both the funds and Putnam Management.  Considerations relating to comparisons with management fees and total expenses of competitive funds. As part of their evaluation of the proposed management contracts, the Independent Trustees also reviewed the general approach taken by Putnam Management and the Independent Trustees in recent years in imposing appropriate limits on total fund expenses. As part of the annual contract review process in recent years, Putnam Management agreed to waive fees as needed to limit total fund expenses to a maximum level equal to the average total expenses of comparable competitive funds in the mutual fund industry. In connection with its proposal to implement new management contracts, Putnam Management also proposed, and the Independent Trustees approved, certain changes in this approach that shift the focus from controlling total expenses to imposing separate limits on certain categories of expenses, as required. As a general matter, Putnam Management and the Independent Trustees concluded that management fees for the Putnam funds are competitive with the fees charged by comparable funds in the industry. Nevertheless, the Independent Trustees considered specific management fee waivers proposed to be implemented as of August 1, 2009 by Putnam Management with respect to the current management fees of certain funds, as well as projected reductions in management fees for almost all funds that would result under the proposed contracts. Putnam Management and the Independent Trustees also agreed to impose separate expense limitations of 37.5 basis points on the general category of shareholder servicing expenses and 20 basis points on the general category of other ordinary operating expenses. These new expense limitations, as well as the fee waivers, were implemented for all funds effective as of August 1, 2009, replacing the expense limitation referred to above. These changes resulted in lower total expenses for many funds, but in the case of some funds total expenses increased after application of the new waivers and expense limitations (as compared with the results obtained using the expense limitation method previously in place). In this regard, the Independent Trustees considered the likelihood that total expenses for most of these funds would have increased in any event in the normal course under the previous expense limitation arrangement, as the reported total expense levels of many competitive funds increased in response to the major decline in asset values that began in September 2008. These new waivers and expense limitations will continue in effect until at least July 31, 2010 and will be re-evaluated by the Independent Trustees as part of the annual contract review process prior to their scheduled expiration. However, the management fee waivers referred to above would largely become permanent reductions in fees as a result of the implementation of the proposed management contracts. Under these new expense limitation arrangements effective August 1, 2009, the fixed income funds, including your fund, and asset allocation funds are subject to management fee waivers that reduce these funds management fees pending implementation of the proposed management contracts. In addition, your fund is subject to an expense limitation of 20 basis points on the general category of other ordinary operating expenses. (The expense limitation of 37.5 basis points on shareholder servicing fees does not affect the current shareholder servicing fees for the Putnam Variable Trust funds, which remain fixed at 3 basis points.) 36 Putnam VT Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2009, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. Putnam VT Income Fund 37 This page intentionally left blank. 38 Putnam VT Income Fund This page intentionally left blank. Putnam VT Income Fund 39 Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Charles B. Curtis Marketing Services 1-800-225-1581 Robert J. Darretta Putnam Retail Management Myra R. Drucker One Post Office Square Custodian Paul L. Joskow Boston, MA 02109 State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Legal Counsel Robert E. Patterson Ropes & Gray LLP George Putnam, III Robert L. Reynolds W. Thomas Stephens Richard B. Worley This report has been prepared for the shareholders of Putnam Variable Trust. 257895 8/09 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: August 28, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2009
